Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 1 of 81 PageID #: 17116



                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION


 HUAWEI TECHNOLOGIES CO., LTD.,
 a Chinese corporation, and
 FUTUREWEI TECHNOLOGIES, INC., a                       No. 4:17-cv-893 ALM
 Texas corporation,

                    Plaintiffs,
                                                        Jury Trial Demanded
          v.

 YIREN RONNIE HUANG, an individual, and
 CNEX LABS, INC., a Delaware Corporation,

                    Defendants.



   DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO PLAINTIFFS’
                      DEPOSITION DESIGNATIONS




 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 1
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 2 of 81 PageID #: 17117



                                                              Defendants’ Counter
     Yiren Ronnie Huang       Defendants’ Objection               Designation
 18:2-6
 19:7-8
 20:2-12
 20:16-17
 21:12-14                  401, 402, 403, 404             23:25-24:10
 23:25-24:1-4                                             24:5-10, 24:25-25:7, 25:21-
                                                          24, 26:1-3, 26:5-6, 26:17-
                                                          27:4, 27:6-14, 28:4-7
 24:12-24                                                 23:25-24:10, 24:25-25:7,
                                                          25:21-24, 26:1-3, 26:5-6,
                                                          26:17-27:4, 27:6-14, 28:4-7
 25:15-20                  401, 402, 403, 404             23:25-24:10, 24:25-25:7,
                                                          25:21-24, 26:1-3, 26:5-6,
                                                          26:17-27:4, 27:6-14, 28:4-7
 26:7-16                   401, 402, 403, 404, 602,       23:25-24:10, 24:25-25:7,
                           beyond the scope of 30(b)(6)   25:21-24, 26:1-3, 26:5-6,
                                                          26:17-27:4, 27:6-14, 28:4-7
 28:24-25                  401, 402, 403, beyond the      29:5-7, 29:9-12, 29:14-18,
                           scope of 30(b)(6)              30:4-7, 30:16-19, 41:2-3,
                                                          41:5-9, 41:11-14
 29:3-4                    401, 402, 403, beyond the      29:5-7, 29:9-12, 29:14-18,
                           scope of 30(b)(6)              30:4-7, 30:16-19, 41:2-3,
                                                          41:5-9, 41:11-14
 29:19-30:3                401, 402, 403, 602, beyond     29:5-7, 29:9-12, 29:14-18,
                           the scope of 30(b)(6)          30:4-7, 30:16-19, 41:2-3,
                                                          41:5-9, 41:11-14
 30:20-22                  401, 402, 403, 602, beyond     29:5-7, 29:9-12, 29:14-18,
                           the scope of 30(b)(6)          30:4-7, 30:16-19, 41:2-3,
                                                          41:5-9, 41:11-14
 30:24-31:2                401, 402, 403, 602, beyond     29:5-7, 29:9-12, 29:14-18,
                           the scope of 30(b)(6)          30:4-7, 30:16-19, 41:2-3,
                                                          41:5-9, 41:11-14
 31:4-14                   401, 402, 403, 602, beyond     29:5-7, 29:9-12, 29:14-18,
                           the scope of 30(b)(6)          30:4-7, 30:16-19, 41:2-3,
                                                          41:5-9, 41:11-14
 31:17-25                  401, 402, 403, 602, beyond     29:5-7, 29:9-12, 29:14-18,
                           the scope of 30(b)(6)          30:4-7, 30:16-19, 41:2-3,
                                                          41:5-9, 41:11-14
 32:3-5                    401, 402, 403, 602, beyond     29:5-7, 29:9-12, 29:14-18,
                           the scope of 30(b)(6)          30:4-7, 30:16-19, 32:12-13,
                                                          32:15-18, 32:24-33:2, 33:8-
                                                          12, 41:2-3, 41:5-9, 41:11-14
 32:7-8                    401, 402, 403, 602, beyond     29:5-7, 29:9-12, 29:14-18,
                           the scope of 30(b)(6)          30:4-7, 30:16-19, 32:12-13,
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                               Page | 2
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 3 of 81 PageID #: 17118



                                                                   Defendants’ Counter
      Yiren Ronnie Huang      Defendants’ Objection                    Designation
                                                              32:15-18, 32:24-33:2, 33:8-
                                                              12, 41:2-3, 41:5-9, 41:11-14
 32:10-11                  401, 402, 403, 602, beyond         29:5-7, 29:9-12, 29:14-18,
                           the scope of 30(b)(6)              30:4-7, 30:16-19, 32:12-13,
                                                              32:15-18, 32:24-33:2, 33:8-
                                                              12, 41:2-3, 41:5-9, 41:11-14
 33:25-34:8                                                   34:9-10
 34:11-13
 34:15-19
 34:21
 35:3-5                    401, 402, 403, 602, beyond         35:15-17, 35:20, 35:25-36:2,
                           the scope of 30(b)(6)              36:4-7, 34:9
 35:7-11                   401, 402, 403, 602, beyond         35:15-17, 35:20, 35:25-36:2,
                           the scope of 30(b)(6)              36:4-7, 34:9
 35:13-14                  401, 402, 403, 602, beyond         35:15-17, 35:20, 35:25-36:2,
                           the scope of 30(b)(6)              36:4-7, 34:9
 38:15-17                  106, calls for legal conclusion,   36:10-12, 36:14-19, 36:21-
                           beyond the scope of 30(b)(6)       37:15, 37:17-19, 37:24-38:1,
                                                              38:3-14, 39:7-17, 39:19-20,
                                                              40:1-2, 40:23-24, 41:11-14
 38:19                     106, calls for legal conclusion,   36:10-12, 36:14-19, 36:21-
                           beyond the scope of 30(b)(6)       37:15, 37:17-19, 37:24-38:1,
                                                              38:3-14, 39:7-17, 39:19-20,
                                                              40:1-2, 40:23-24, 41:11-14
 39:1-2                    106, calls for legal conclusion,   36:10-12, 36:14-19, 36:21-
                           beyond the scope of 30(b)(6)       37:15, 37:17-19, 37:24-38:1,
                                                              38:3-14, 39:7-17, 39:19-20,
                                                              40:1-2, 40:23-24, 41:11-14
 39:5-6                    106, calls for legal conclusion,   36:10-12, 36:14-19, 36:21-
                           beyond the scope of 30(b)(6)       37:15, 37:17-19, 37:24-38:1,
                                                              38:3-14, 39:7-17, 39:19-20,
                                                              40:1-2, 40:23-24, 41:11-14
 40:7-10                   106, calls for legal conclusion,   36:10-12, 36:14-19, 36:21-
                           beyond the scope of 30(b)(6)       37:15, 37:17-19, 37:24-38:1,
                                                              38:3-14, 39:7-17, 39:19-20,
                                                              40:1-2, 40:3-6, 40:23-24,
                                                              41:11-14
 40:12-17                  106, calls for legal conclusion,   36:10-12, 36:14-19, 36:21-
                           beyond the scope of 30(b)(6)       37:15, 37:17-19, 37:24-38:1,
                                                              38:3-14, 39:7-17, 39:19-20,
                                                              40:1-2, 40:3-6, 40:23-24,
                                                              41:11-14
 40:19                     106, calls for legal conclusion,   36:10-12, 36:14-19, 36:21-
                           beyond the scope of 30(b)(6)       37:15, 37:17-19, 37:24-38:1,
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                                   Page | 3
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 4 of 81 PageID #: 17119



                                                                  Defendants’ Counter
      Yiren Ronnie Huang      Defendants’ Objection                    Designation
                                                              38:3-14, 39:7-17, 39:19-20,
                                                              40:1-2, 40:3-6, 40:23-24,
                                                              41:11-14
 40:21-22                  106, calls for legal conclusion,   36:10-12, 36:14-19, 36:21-
                           beyond the scope of 30(b)(6)       37:15, 37:17-19, 37:24-38:1,
                                                              38:3-14, 39:7-17, 39:19-20,
                                                              40:1-2, 40:3-6, 40:23-24,
                                                              41:11-14
 41:19-21
 41:25-42:1                                                   42:8-9, 42:11-15, 42:18
 42:3-7                                                       42:8-9, 42:11-15, 42:18
 42:19-25                                                     42:8-9, 42:11-15, 42:18
 43:1-13                                                      42:8-9, 42:11-15, 42:18,
                                                              43:17-22, 44:15-22, 44:24-
                                                              45:2, 45:5-7, 45:9-10, 45:23-
                                                              7, 46:9-14, 46:17-19
 43:15-16                                                     43:17-22, 44:15-22, 44:24-
                                                              45:2, 45:5-7, 45:9-10, 45:23-
                                                              7, 46:9-14, 46:17-19, 46:25-
                                                              47:6, 48:18-24, 49:1-5, 49:7-8
 43:23-44:4                                                   43:17-22, 44:15-22, 44:24-
                                                              45:2, 45:5-7, 45:9-10, 45:23-
                                                              7, 46:9-14, 46:17-19, 46:25-
                                                              47:6, 48:18-24, 49:1-5, 49:7-8
 45:18-20                                                     43:17-22, 44:15-22, 44:24-
                                                              45:2, 45:5-7, 45:9-10, 45:23-
                                                              7, 46:9-14, 46:17-19, 46:25-
                                                              47:6, 48:18-24, 49:1-5, 49:7-8
 45:22                                                        43:17-22, 44:15-22, 44:24-
                                                              45:2, 45:5-7, 45:9-10, 45:23-
                                                              7, 46:9-14, 46:17-19, 46:25-
                                                              47:6, 48:18-24, 49:1-5, 49:7-8
 46:20-24                                                     43:17-22, 44:15-22, 44:24-
                                                              45:2, 45:5-7, 45:9-10, 45:23-
                                                              7, 46:9-14, 46:17-19, 46:25-
                                                              47:6, 48:18-24, 49:1-5, 49:7-8
 48:11-13                                                     43:17-22, 44:15-22, 44:24-
                                                              45:2, 45:5-7, 45:9-10, 45:23-
                                                              7, 46:9-14, 46:17-19, 46:25-
                                                              47:6, 48:18-24, 49:1-5, 49:7-8
 48:15-17                                                     43:17-22, 44:15-22, 44:24-
                                                              45:2, 45:5-7, 45:9-10, 45:23-
                                                              7, 46:9-14, 46:17-19, 46:25-
                                                              47:6, 48:18-24, 49:1-5, 49:7-8
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                                   Page | 4
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 5 of 81 PageID #: 17120



                                                          Defendants’ Counter
     Yiren Ronnie Huang       Defendants’ Objection           Designation
 49:9-11
 49:13-17
 49:19-23
 50:1-4
 50:6-7
 50:15-18                                             50:23-51:3
 50:20-22                                             50:23-51:3
 51:10-12                                             50:23-51:3
 51:14-17                                             50:23-51:3
 51:19-23                                             50:23-51:3
 51:25-52:5                                           50:23-51:3, 52:25-53:1, 53:3-
                                                      8, 53:10-16, 53:18, 55:13-17,
                                                      55:19-20, 60:7-5, 60:17-25,
                                                      61:2-3, 61:5-13, 61:15-16,
                                                      61:19-21, 61:23
 52:7                                                 52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 53:19-22                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 53:24-25                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 54:1-10
 54:13-16                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 54:18-23                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 55:1-4                                               52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                          Page | 5
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 6 of 81 PageID #: 17121



                                                          Defendants’ Counter
      Yiren Ronnie Huang      Defendants’ Objection            Designation
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 55:7-12                                              52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 55:21-24                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 56:1-9                                               52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 56:11-13                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 56:21-23                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 56:25-57:5                                           52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 57:9-14                                              52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      60:7-5, 60:17-25, 61:2-3,
                                                      61:5-13, 61:15-16, 61:19-21,
                                                      61:23
 57:18-20                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      58:24-25, 59:2-4
 57:25-58:2                                           52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      58:24-25, 59:2-4
 58:11-15                                             52:25-53:1, 53:3-8, 53:10-16,
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                          Page | 6
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 7 of 81 PageID #: 17122



                                                          Defendants’ Counter
      Yiren Ronnie Huang      Defendants’ Objection            Designation
                                                      53:18, 55:13-17, 55:19-20,
                                                      58:24-25, 59:2-4
 58:17-21                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      58:24-25, 59:2-4
 58:23                                                52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      58:24-25, 59:2-4
 59:5-16                                              52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      59:19-20, 59:22-25, 60:1-3,
                                                      60:5-6
 59:18                                                52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      59:19-20, 59:22-25, 60:1-3,
                                                      60:5-6
 61:24-62:2                                           52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 62:4-9                                               52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 62:12-20                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 62:22-63:5                                           52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 63:7-11                                              52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 63:13-18                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 63:20-22                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 63:20-64:2                                           52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 64:4-8                                               52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 64:10-13                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20
 64:15-16                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      64:17-19, 64:21-22, 65:6,
                                                      65:8-12
 64:23-65:1                                           52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      64:17-19, 64:21-22, 65:6,
                                                      65:8-12
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                          Page | 7
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 8 of 81 PageID #: 17123



                                                          Defendants’ Counter
     Yiren Ronnie Huang       Defendants’ Objection            Designation
 65:3-5                                               52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      64:17-19, 64:21-22, 65:6,
                                                      65:8-12
 65:13-14                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      64:17-19, 64:21-22, 65:6,
                                                      65:8-12
 65:16-17                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      64:17-19, 64:21-22, 65:6,
                                                      65:8-12
 66:5-9                                               52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      64:17-19, 64:21-22, 65:6,
                                                      65:8-12
 66:11-14                                             52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      64:17-19, 64:21-22, 65:6,
                                                      65:8-12
 66:16                                                52:25-53:1, 53:3-8, 53:10-16,
                                                      53:18, 55:13-17, 55:19-20,
                                                      64:17-19, 64:21-22, 65:6,
                                                      65:8-12
 67:17-21
 68:2-7                                               68:8-11, 68:13-15
 68:16-19                                             68:8-11, 68:13-15, 68:24,
                                                      69:1-12
 68:21-23                                             68:8-11, 68:13-15, 68:24,
                                                      69:1-12
 69:7-19
 69:21-22
 69:24-70:1
 70:3-12
 70:14-21
 70:23-71:1
 71:3-8
 71:10-21
 72:4-6
 72:17-22                                             72:23-24, 73:1-6, 73:8-11
 73:12-22
 73:24-74:7
 74:9-12
 74:14-21
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                          Page | 8
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 9 of 81 PageID #: 17124



                                                               Defendants’ Counter
     Yiren Ronnie Huang       Defendants’ Objection                Designation
 74:23-24
 75:1-2                                                    75:4-12, 75:14-16
 75:17-76:7                                                75:4-12, 75:14-16
 76:9-13                                                   75:4-12, 75:14-16
 76:15-18                                                  75:4-12, 75:14-16
 76:20-23                                                  75:4-12, 75:14-16
 77:5-9
 77:11
 78:20-21
 78:23
 79:2-4                                                    79:20-23, 79:25-80:1
 79:6-15                                                   79:20-23, 79:25-80:1
 79:17-19                                                  79:20-23, 79:25-80:1
 80:2-5
 80:7-19
 80:21-81:1
 81:3-10                                                   81:17-21, 81:24-82:3, 82:9-
                                                           11, 82:13-17, 82:19-20
 81:12-16                                                  81:17-21, 81:24-82:3, 82:9-
                                                           11, 82:13-17, 82:19-20
 82:4-6                                                    81:17-21, 81:24-82:3, 82:9-
                                                           11, 82:13-17, 82:19-20
 82:8                                                      81:17-21, 81:24-82:3, 82:9-
                                                           11, 82:13-17, 82:19-20
 82:22-25
 83:2-5                                                    81:17-21, 81:24-82:3, 82:9-
                                                           11, 82:13-17, 82:19-20
 83:7-8                                                    81:17-21, 81:24-82:3, 82:9-
                                                           11, 82:13-17, 82:19-20
 84:24-85:4
 85:6-8                                                    81:17-21, 81:24-82:3, 82:9-
                                                           11, 82:13-17, 82:19-20, 85:9-
                                                           11, 85:13-14, 85:16-21, 85:23-
                                                           25, 86:2
 86:21-87:1
 87:6-18
 87:20-22                                                  88:5-12, 88:14-19, 88:21-
                                                           89:1, 89:3-8, 89:10-12
 87:24-88:4                                                88:5-12, 88:14-19, 88:21-
                                                           89:1, 89:3-8, 89:10-12
 89:15-18                                                  88:5-12, 88:14-19, 88:21-
                                                           89:1, 89:3-8, 89:10-12
 89:20-90:2                602, beyond scope of 30(b)(6)

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                               Page | 9
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 10 of 81 PageID #: 17125



                                                               Defendants’ Counter
     Yiren Ronnie Huang       Defendants’ Objection                Designation
 90:5-6                    602, beyond scope of 30(b)(6)
 90:15-17                  602, beyond scope of 30(b)(6)
 90:19-23                  602, beyond scope of 30(b)(6)
 90:25-91:1                602, beyond scope of 30(b)(6)
 91:22-24                                                  91:2-5, 91:8-12, 91:14-17,
                                                           91:19-21
 92:1-3
 92:5-6                                                    91:2-5, 91:8-12, 91:14-17,
                                                           91:19-21
 92:8-10                                                   91:2-5, 91:8-12, 91:14-17,
                                                           91:19-21
 93:16-17                                                  92:19-20, 92:22-93:1, 93:3
 93:19-20                                                  92:19-20, 92:22-93:1, 93:3
 93:22-24                                                  92:19-20, 92:22-93:1, 93:3
 94:7-8                                                    92:19-20, 92:22-93:1, 93:3
 94:10-13                                                  92:19-20, 92:22-93:1, 93:3
 94:14-15                                                  92:19-20, 92:22-93:1, 93:3
 94:17                                                     92:19-20, 92:22-93:1, 93:3
 94:19-23                                                  92:19-20, 92:22-93:1, 93:3
 95:12-21
 96:24-97:5
 97:7-8
 97:15-21
 97-23-98:2
 98:4-7
 98:10-12
 98:20-99:10
 99:12-15
 99:17-25
 100:2-4
 100:22-101:19
 101:24-102:1
 102:17-19                                                 102:2-3, 102:7-9, 102:23-24,
                                                           103:2-6
 102:21-22                                                 102:2-3, 102:7-9, 102:23-24,
                                                           103:2-6
 103:14-16
 103:18-19
 103:25-104:2                                              102:2-3, 102:7-9, 102:23-24,
                                                           103:2-6
 104:4-20                                                  102:2-3, 102:7-9, 102:23-24,
                                                           103:2-6
 104:23                                                    102:2-3, 102:7-9, 102:23-24,

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                              Page | 10
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 11 of 81 PageID #: 17126



                                                          Defendants’ Counter
      Yiren Ronnie Huang      Defendants’ Objection            Designation
                                                      103:2-6
 104:25-105:18                                        102:2-3, 102:7-9, 102:23-24,
                                                      103:2-6
 105:29-25
 106:21-22                                            106:1-5, 106:7-8, 106:14-15,
                                                      106:17-18
 106:24-107:25                                        106:1-5, 106:7-8, 106:14-15,
                                                      106:17-18
 111:4-9
 113:10-20
 121:1-17                  401, 402, 403
 121:19-21                 401, 402, 403              121:22-23, 121:25-122:6,
                                                      122:8-9
 122:10-15                 401, 402, 403              122:16-17, 122:19-123:12
 123:17-19                 401, 402, 403              124:4-11, 124:12-15
 123:21-124:1              401, 402, 403              124:4-11, 124:12-15
 124:1                     401, 402, 403              124:4-11, 124:12-15
 125:5-8                   401, 402, 403, 404         23:25-24:10, 24:25-25:7,
                                                      25:21-24, 26:1-3, 26:5-6,
                                                      26:17-27:4, 27:6
 125:22-23                 401, 402, 403
 125:25                    401, 402, 403
 126:1-3                   401, 402, 403
 126:7-10                  401, 402, 403
 126:14-24                 401, 402, 403, 404
 127:1-5                   401, 402, 403, 404
 128:12-24                                            128:4-11, 128:25-129:9,
                                                      129:12-16
 129:17-21                                            128:4-11, 128:25-129:9,
                                                      129:12-16
 135:20-136:5                                         130:3-6, 130:9-19, 130:21-
                                                      131:13, 131:15-24, 132:1-4,
                                                      132:6-133:11, 133:13-19,
                                                      133:21-134:12, 134:14-23,
                                                      134:25-135:16, 135:18-19,
                                                      138:11-13, 138:15-21, 138:24-
                                                      139:5, 139:8-13, 139:16-23,
                                                      139:25-140:3, 140:13-15,
                                                      140:17-22
 142:8-11
 142:13-143:1
 143:3
 143:11-13

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                         Page | 11
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 12 of 81 PageID #: 17127



                                                                 Defendants’ Counter
     Yiren Ronnie Huang        Defendants’ Objection                  Designation
 143:15-24                 106                               144:22-25, 145:2-3
 144:14-18                 106                               144:22-25, 145:2-3
 144:20-21                 106                               144:22-25, 145:2-3
 145:4-7                   106, calls for legal conclusion   144:22-25, 145:2-3
 145:9-14                  106, calls for legal conclusion   144:22-25, 145:2-3
 145:16-17                 401, 402, 403                     146:3-4, 146:6-8
 145:20-23                 401, 402, 403                     146:3-4, 146:6-8
 145:25-146:2              401, 402, 403                     146:3-4, 146:6-8
 146:9-13                  401, 402, 403                     146:3-4, 146:6-8
 146:15-16                                                   146:3-4, 146:6-8
 146:21--25                106, 1002, 1003                   147:8-16, 147:18-24, 148:1-3,
                                                             149:10-12, 149:14-15
 147:2-3                   106, 1002, 1003                   147:8-16, 147:18-24, 148:1-3,
                                                             149:10-12, 149:14-15
 150:17-20
 151:19-20
 151:22-25
 152:2-3
 152:19-23                 106, 1002, 1003                   147:8-16, 147:18-24, 148:1-3,
                                                             149:10-12, 149:14-15
 152:25-153:4              106, 1002, 1003                   147:8-16, 147:18-24, 148:1-3,
                                                             149:10-12, 149:14-15
 153:6-7                   106, 1002, 1003                   147:8-16, 147:18-24, 148:1-3,
                                                             149:10-12, 149:14-15
 153:10-13                 106, 1002, 1003                   147:8-16, 147:18-24, 148:1-3,
                                                             149:10-12, 149:14-15
 153:15-16                 106, 1002, 1003                   147:8-16, 147:18-24, 148:1-3,
                                                             149:10-12, 149:14-15
 154:21-25                 106, 1002, 1003                   155:1-2, 155:4-11
 155:12-15                 106, 1002, 1003                   155:18-20, 155:22-23
 155:17                    106, 1002, 1003                   155:18-20, 155:22-23
 156:6-8                   106, 1002, 1003                   155:18-20, 155:22-23
 156:10-157:13             106, 1002, 1003                   155:18-20, 155:22-23
 157:15-19                 106, 1002, 1003                   157:22-24, 158:1-2
 157:21                    106, 1002, 1003                   157:22-24, 158:1-2
 158:3-159:7               106, 1002, 1003                   159:11-13, 159:15-16
 159:10                    106, 1002, 1003                   159:11-13, 159:15-16
 159:17-18
 159:20-23                 106, 401, 402, 403
 160:1-25                  106, 401, 402, 403, 1002,
                           1003
 161:2-5                   106, 1002, 1003
 161:7-11                  106, 1002, 1003

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                                Page | 12
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 13 of 81 PageID #: 17128



                                                            Defendants’ Counter
     Yiren Ronnie Huang        Defendants’ Objection            Designation
 161:13-18                 106, 1002, 1003
 161:20-162:17             106, 1002, 1003, calls for   162:20-22, 162:24-163:5,
                           legal conclusion             163:7-13, 163:15-22, 163:24-
                                                        25
 162:19                    106, 1002, 1003, calls for   162:20-22, 162:24-163:5,
                           legal conclusion             163:7-13, 163:15-22, 163:24-
                                                        25
 164:15-19                 106, 1002, 1003, calls for   162:20-22, 162:24-163:5,
                           legal conclusion             163:7-13, 163:15-22, 163:24-
                                                        25
 164:21-165:14             106, 1002, 1003              162:20-22, 162:24-163:5,
                                                        163:7-13, 163:15-22, 163:24-
                                                        25, 165:17-19, 165:21-23
 165:16                    106, 1002, 1003              165:17-19, 165:21-23
 165:24-25                 106, 1002, 1003              165:17-19, 165:21-23
 166:2-10                  106, 1002, 1003              165:17-19, 165:21-23, 166:11-
                                                        13, 166:15-17, 166:20-23,
                                                        167:15-18, 167:20-168:4
 167:6-14                  106, 1002, 1003              165:17-19, 165:21-23, 166:11-
                                                        13, 166:15-17, 166:20-23,
                                                        167:15-18, 167:20-168:4
 168:10-15                 106, 1002, 1003              165:17-19, 165:21-23, 166:11-
                                                        13, 166:15-17, 166:20-23,
                                                        167:15-18, 167:20-168:4
 168:19-25
 169:5-11
 169:21-170:2
 170:4
 170:17-23
 170:25-171:4                                           165:17-19, 165:21-23, 166:11-
                                                        13, 166:15-17, 166:20-23,
                                                        167:15-18, 167:20-168:4,
                                                        171:9-11, 171:13-16
 171:6                                                  165:17-19, 165:21-23, 166:11-
                                                        13, 166:15-17, 166:20-23,
                                                        167:15-18, 167:20-168:4,
                                                        171:9-11, 171:13-16
 171:21-24                                              165:17-19, 165:21-23, 166:11-
                                                        13, 166:15-17, 166:20-23,
                                                        167:15-18, 167:20-168:4,
                                                        171:9-11, 171:13-16
 172:1                                                  165:17-19, 165:21-23, 166:11-
                                                        13, 166:15-17, 166:20-23,
                                                        167:15-18, 167:20-168:4,
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 13
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 14 of 81 PageID #: 17129



                                                             Defendants’ Counter
      Yiren Ronnie Huang      Defendants’ Objection              Designation
                                                        171:9-11, 171:13-16
 172:19-22                 106, 1002, 1003, calls for   165:17-19, 165:21-23, 166:11-
                           legal conclusion             13, 166:15-17, 166:20-23,
                                                        167:15-18, 167:20-168:4,
                                                        171:9-11, 171:13-16
 172:25-173:4              106, 1002, 1003, calls for   165:17-19, 165:21-23, 166:11-
                           legal conclusion             13, 166:15-17, 166:20-23,
                                                        167:15-18, 167:20-168:4,
                                                        171:9-11, 171:13-16
 173:6-174:9               106, 1002, 1003
 174:11-18                 106, 1002, 1003
 174:20-22                 106, 1002, 1003
 174:24-25                 106, 1002, 1003
 175:1-9                   106, 1002, 1003              176:1-11, 176:13-21, 177:5-7,
                                                        177:11-18, 177:20-21, 179:12-
                                                        23, 180:1-14, 180:16-18,
                                                        181:2-7, 181:9-10
 175:11-22                 106, 1002, 1003              176:1-11, 176:13-21, 177:5-7,
                                                        177:11-18, 177:20-21, 179:12-
                                                        23, 180:1-14, 180:16-18,
                                                        181:2-7, 181:9-10
 175:24-25                 106, 1002, 1003              176:1-11, 176:13-21, 177:5-7,
                                                        177:11-18, 177:20-21, 179:12-
                                                        23, 180:1-14, 180:16-18,
                                                        181:2-7, 181:9-10
 177:25-178:1              106, 1002, 1003              176:1-11, 176:13-21, 177:5-7,
                                                        177:11-18, 177:20-21, 179:12-
                                                        23, 180:1-14, 180:16-18,
                                                        181:2-7, 181:9-10
 178:3-4                   106, 1002, 1003              176:1-11, 176:13-21, 177:5-7,
                                                        177:11-18, 177:20-21, 179:12-
                                                        23, 180:1-14, 180:16-18,
                                                        181:2-7, 181:9-10
 178:9-13                  106, 1002, 1003              176:1-11, 176:13-21, 177:5-7,
                                                        177:11-18, 177:20-21, 179:12-
                                                        23, 180:1-14, 180:16-18,
                                                        181:2-7, 181:9-10
 178:16-20                 106, 1002, 1003              176:1-11, 176:13-21, 177:5-7,
                                                        177:11-18, 177:20-21, 179:12-
                                                        23, 180:1-14, 180:16-18,
                                                        181:2-7, 181:9-10
 178:22-23                 106, 1002, 1003              176:1-11, 176:13-21, 177:5-7,
                                                        177:11-18, 177:20-21, 179:12-
                                                        23, 180:1-14, 180:16-18,
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 14
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 15 of 81 PageID #: 17130



                                                           Defendants’ Counter
      Yiren Ronnie Huang      Defendants’ Objection            Designation
                                                      181:2-7, 181:9-10
 180:19-22                 106, 1002, 1003            176:1-11, 176:13-21, 177:5-7,
                                                      177:11-18, 177:20-21, 179:12-
                                                      23, 180:1-14, 180:16-18,
                                                      181:2-7, 181:9-10
 180:24-181:7              106, 1002, 1003            176:1-11, 176:13-21, 177:5-7,
                                                      177:11-18, 177:20-21, 179:12-
                                                      23, 180:1-14, 180:16-18
 181:9-10                  106, 1002, 1003            176:1-11, 176:13-21, 177:5-7,
                                                      177:11-18, 177:20-21, 179:12-
                                                      23, 180:1-14, 180:16-18,
                                                      181:2-7
 183:18-184:22             106, 1002, 1003
 184:24-185:4              106, 1002, 1003
 185:6-10                  106, 1002, 1003            185:14-15, 185:17-20, 185:22-
                                                      23, 185:25-6, 186:2-24, 187:1-
                                                      6
 185:12-13                 106, 1002, 1003            185:14-15, 185:17-20, 185:22-
                                                      23, 185:25-6, 186:2-24, 187:1-
                                                      6
 187:7-9                                              185:14-15, 185:17-20, 185:22-
                                                      23, 185:25-6, 186:2-24, 187:1-
                                                      6
 187:11-16                                            185:14-15, 185:17-20, 185:22-
                                                      23, 185:25-6, 186:2-24, 187:1-
                                                      6
 187:19-23                                            185:14-15, 185:17-20, 185:22-
                                                      23, 185:25-6, 186:2-24, 187:1-
                                                      6
 187:25-188:3                                         185:14-15, 185:17-20, 185:22-
                                                      23, 185:25-6, 186:2-24, 187:1-
                                                      6
 188:5-9                                              185:14-15, 185:17-20, 185:22-
                                                      23, 185:25-6, 186:2-24, 187:1-
                                                      6
 188:11-23                 106, 1002, 1003            185:14-15, 185:17-20, 185:22-
                                                      23, 185:25-6, 186:2-24, 187:1-
                                                      6, 189:2-5, 189:7-8, 189:10-13
 189:1                     106, 1002, 1003            189:2-5, 189:7-8, 189:10-13
 189:15-17                 106, 1002, 1003            189:2-5, 189:7-8, 189:10-13
 189:19-190:1              106, 1002, 1003            189:2-5, 189:7-8, 189:10-13
 190:3-5
 190:7-11
 191:9-12
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                         Page | 15
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 16 of 81 PageID #: 17131



                                                             Defendants’ Counter
     Yiren Ronnie Huang          Defendants’ Objection           Designation
 191:16-17
 191:19-22
 191:25-192:8
 192:10-11
 192:22-193:5
 193:7-15
 193:17
 196:11-24
 197:1
 197:13-21                 401, 402, 403                 197:25-198:2, 198:4-7, 198:9-
                                                         10
 197:24                    401, 402, 403                 197:25-198:2, 198:4-7, 198:9-
                                                         10
 198:11-16                 401, 402, 403                 198:19-21, 198:24-25, 199:24-
                                                         25, 200:2-7, 200:9-11
 198:18                    401, 402, 403                 198:19-21, 198:24-25, 199:24-
                                                         25, 200:2-7, 200:9-11
 200-12-18
 201:2-4                   106, 401, 402, 403, 1002,     200:19-21, 200:23-201:1,
                           1003                          201:16-17, 201:19-21
 201:7-11                  401, 402, 403                 200:19-21, 200:23-201:1,
                                                         201:16-17, 201:19-21
 201:14-15                 401, 402, 403                 200:19-21, 200:23-201:1,
                                                         201:16-17, 201:19-21
 202:22-25                                               203:17-21, 203:23-204:1,
                                                         204:3-6, 204:8-12, 204:15-21,
                                                         204:23-205:3, 205:13-20,
                                                         205:22-23, 206:7-9, 206:11
 203:3-5                                                 203:17-21, 203:23-204:1,
                                                         204:3-6, 204:8-12, 204:15-21,
                                                         204:23-205:3, 205:13-20,
                                                         205:22-23, 206:7-9, 206:11
 203:9-11                                                203:17-21, 203:23-204:1,
                                                         204:3-6, 204:8-12, 204:15-21,
                                                         204:23-205:3, 205:13-20,
                                                         205:22-23, 206:7-9, 206:11
 203:13-15                                               203:17-21, 203:23-204:1,
                                                         204:3-6, 204:8-12, 204:15-21,
                                                         204:23-205:3, 205:13-20,
                                                         205:22-23, 206:7-9, 206:11
 206:16-207:3              106
 213:20-24                 106                           209:4-7, 209:9-14, 209:16-25,
                                                         210:2-14, 210:16-211:8,
                                                         211:10-15, 211:18-19, 213:11-
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 16
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 17 of 81 PageID #: 17132



                                                               Defendants’ Counter
      Yiren Ronnie Huang         Defendants’ Objection             Designation
                                                          14, 213:16-19
 214:2                     106                            209:4-7, 209:9-14, 209:16-25,
                                                          210:2-14, 210:16-211:8,
                                                          211:10-15, 211:18-19, 213:11-
                                                          14, 213:16-19
 214:20-24                                                214:25-216:13
 217:4-9                   Beyond the scope of 30(b)(6)   216:22-24, 217:1-3
 217:15-16                 Beyond the scope of 30(b)(6)   216:22-24, 217:1-3
 217:20-24                 Beyond the scope of 30(b)(6)   216:22-24, 217:1-3
 218:1-2                   Beyond the scope of 30(b)(6)   216:22-24, 217:1-3
 219:8-9
 219:11-220:15
 220:18-19
 220:21-25
 221:2-3                                                  222:18-19, 222:22-25
 223:7-22
 226:10-14                                                224:2-6, 225:4-5, 225:8-9,
                                                          225:13-14, 225:16-226:4,
                                                          226:6-7
 228:15-17                                                227:18-20, 227:23-228:1,
                                                          228:3-7, 228:10-12, 229:2-3
 228:19-21                                                227:18-20, 227:23-228:1,
                                                          228:3-7, 228:10-12, 229:2-3
 228:25-229:1                                             227:18-20, 227:23-228:1,
                                                          228:3-7, 228:10-12, 229:2-3
 229:12-13
 229:15-18
 229:20-22
 232:5-16                                                 231:16-17, 231:19-20, 231:21-
                                                          22, 232:1-4
 232:18-25                                                231:16-17, 231:19-20, 231:21-
                                                          22, 232:1-4
 233:6-8                   401, 402, 403                  233:1-5
 233:18-234:1                                             235:3-4, 235:6-12, 235:15-17
 235:18-19                                                235:3-4, 235:6-12, 235:15-17
 235:22-236:1                                             235:3-4, 235:6-12, 235:15-17
 236:4-12                                                 235:3-4, 235:6-12, 235:15-17
 236:15-23
 237:3-6                                                  237:7-18, 238:2-8
 237:19-238:1                                             237:7-18, 238:2-8
 238:9                                                    237:7-18, 238:2-8
 238:11-15                                                237:7-18, 238:2-8
 238:17-22                                                237:7-18, 238:2-8

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                              Page | 17
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 18 of 81 PageID #: 17133



                                                          Defendants’ Counter
     Yiren Ronnie Huang       Defendants’ Objection           Designation
 239:2-7                                              239:23-240:2, 240:5-18,
                                                      240:21-22
 239:9-17                                             239:23-240:2, 240:5-18,
                                                      240:21-22
 239:20-22                                            239:23-240:2, 240:5-18,
                                                      240:21-22
 240:23-25
 241:5-242:3
 242:5-15
 242:20-22
 242:25-243:2                                         244:9-11, 244:14-18
 243:5-11                                             244:9-11, 244:14-18
 243:14-244:4                                         244:9-11, 244:14-18
 244:7-8                                              244:9-11, 244:14-18
 244:12-13                                            244:9-11, 244:14-18
 244:19-21
 245:2-6
 245:8-25                                             246:1-9, 246:11-18, 246:20
 247:2-3
 247:7-14
 247:16-20
 248:2-18
 248:20-249:3
 249:5-8
 249:11-23
 249:25-250:4
 250:9-23
 251:1-3
 251:7-13
 252:18-20
 252:25-253:1
 253:3-13
 253:16-19
 253:22-254:8
 254:12-22
 254:24-255:4                                         255:9-11, 255:13-14
 255:6-8                                              255:9-11, 255:13-14
 255:15-25
 256:1-7
 256:16-18
 256:21-25
 257:3-7
 257:10-11
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                         Page | 18
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 19 of 81 PageID #: 17134



                                                          Defendants’ Counter
     Yiren Ronnie Huang       Defendants’ Objection           Designation
 257:20-258:1
 258:4-9                                              258:14-17, 258:20-259-8,
                                                      259:11-14
 258:12-14                                            258:14-17, 258:20-259-8,
                                                      259:11-14
 259:15-16                                            258:14-17, 258:20-259-8,
                                                      259:11-14
 259:19-23                                            258:14-17, 258:20-259-8,
                                                      259:11-14
 260:2-4
 260:7-10                                             260:15-24
 260:13-14                                            260:15-24
 260:25-261:15                                        261-20-22, 261-24-25, 262:8-
                                                      14, 262:16-19, 263:5-8,
                                                      263:11-14, 264:12-15, 264:17-
                                                      25, 265:1-2, 265:5-6
 261:18-19                                            261-20-22, 261-24-25, 262:8-
                                                      14, 262:16-19, 263:5-8,
                                                      263:11-14, 264:12-15, 264:17-
                                                      25, 265:1-2, 265:5-6
 262:3-7                                              261-20-22, 261-24-25, 262:8-
                                                      14, 262:16-19, 263:5-8,
                                                      263:11-14, 264:12-15, 264:17-
                                                      25, 265:1-2, 265:5-6
 265:7-9
 265:14-21
 265:23-25
 266:1-3                                              266:13-15, 266:18-21
 266:6-10                                             266:13-15, 266:18-21
 266:12                                               266:13-15, 266:18-21
 266:22-25
 267:10-11
 267:14-15
 267:23-268:1
 268:6-12
 268:16-18
 268:20-25
 269:8-12                                             269:17-270:1
 269:14-16                                            269:17-270:1
 270:2-4
 270:9-15
 270:17-18
 270:21-271:10

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                          Page | 19
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 20 of 81 PageID #: 17135



                                                          Defendants’ Counter
     Yiren Ronnie Huang       Defendants’ Objection           Designation
 271:12-15
 271:17-272:1                                         272:2-5
 272:6-10
 272:12-13
 272:18-24                                            272:25-273:1, 273:4-6
 273:7-23                                             274:1-2, 274:4-10
 273:25                                               274:1-2, 274:4-10
 274:11-275:4                                         274:1-2, 274:4-10
 275:6-14
 275:16-21                                            276:10-14, 276:16-18, 276:25-
                                                      277:1, 277:3, 277:4-6, 277:8-9
 275:23-276:4                                         276:10-14, 276:16-18, 276:25-
                                                      277:1, 277:3, 277:4-6, 277:8-9
 276:6-9                                              276:10-14, 276:16-18, 276:25-
                                                      277:1, 277:3, 277:4-6, 277:8-9
 277:12-13                                            276:10-14, 276:16-18, 276:25-
                                                      277:1, 277:3, 277:4-6, 277:8-9
 277:15-20                                            276:10-14, 276:16-18, 276:25-
                                                      277:1, 277:3, 277:4-6, 277:8-9
 277:22-278:4                                         276:10-14, 276:16-18, 276:25-
                                                      277:1, 277:3, 277:4-6, 277:8-9
 278:6-9                                              279:5-6, 279:8-24
 278:11-16                                            279:5-6, 279:8-24
 278:23-279:4                                         279:5-6, 279:8-24
 280:3-15                                             280:16-24, 281:1-3
 281:13-16                                            281:23-24, 282:1-5, 286:8-12
 281:18-22                                            281:23-24, 282:1-5, 286:8-12
 282:6-8
 282:10-14
 282:19-25                                            283:1-5
 283:6-11                                             283:1-5
 283:13-18                                            284:3-9, 284:11-12
 283:20-284:2                                         284:3-9, 284:11-12
 284:15-17                                            284:3-9, 284:11-12
 284:19-20                                            284:3-9, 284:11-12
 284:23-25                                            284:3-9, 284:11-12
 285:2-6                                              284:3-9, 284:11-12
 285:8-10                                             284:3-9, 284:11-12
 285:12-16
 285:18-22
 285:24-286:4
 286:6-7                                              286:8-12
 286:18-21                                            286:22-24

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 20
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 21 of 81 PageID #: 17136



                                                             Defendants’ Counter
     Yiren Ronnie Huang          Defendants’ Objection           Designation
 287:3-9                                                 287:10-11, 287:13-15
 287:16-20
 288:2-289:1
 289:3-290:7               602                           290:10-14, 290:16-19, 291:16-
                                                         18, 291:21-22, 293:23-294:1,
                                                         294:4-13, 294:15-295:2,
                                                         295:4-8, 295:10-12
 290:9                     602                           290:10-14, 290:16-19, 291:16-
                                                         18, 291:21-22, 293:23-294:1,
                                                         294:4-13, 294:15-295:2,
                                                         295:4-8, 295:10-12
 296:2-14
 296:16-22
 296:24-297:10
 297:12-16
 297:21-298:1
 298:5-11
 298:13-17
 298:19-20
 300:18-301:1
 302:19-303:3                                            303:5
 303:6-9
 303:21-304:12
 304:14
 304:16-17                                               304:20-21, 304:23-25
 304:19                                                  304:20-21, 304:23-25
 305:1-3                                                 304:20-21, 304:23-25
 305:6-7                                                 304:20-21, 304:23-25
 307:6-10
 307:12-18
 307:20-22
 307:24-25
 309:7-9
 309:11-14
 309:23-310:2
 310:4-10                                                304:20-21, 304:23-25, 311:1-
                                                         3, 311:5-8, 311:22-312-7,
                                                         312:12-313:2
 310:12-15                                               304:20-21, 304:23-25, 311:1-
                                                         3, 311:5-8, 311:22-312-7,
                                                         312:12-313:2



 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 21
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 22 of 81 PageID #: 17137



                                                                  Defendants’ Counter
         Julie Biagini           Defendants’ Objection                Designation
 9:17-21
 12:23-13:3
 22:20-23:5                                                   23:9-10, 23:13-24:21
 24:22-25:13
 57:6-16                   106, 401, 402, 403                 33:25-34:8, 56:2-57:5
 61:12-62:9                106                                60:24-61:9
 62:11-63:11               401, 402, 403, calls for a legal   63:16-18, 63:20-64:8, 64:10-
                           conclusion                         11, 64:23-65:4, 65:6-66:2
 63:13-14                  401, 402, 403, calls for a legal   63:16-18, 63:20-64:8, 64:10-
                           conclusion                         11, 64:23-65:4, 65:6-66:2,
                                                              66:24-67:3
 66:4-6                    401, 402, 403, 602, calls for a    63:16-18, 63:20-64:8, 64:10-
                           legal conclusion                   11, 64:23-65:4, 65:6-66:2,
                                                              66:24-67:3
 66:9-13                   401, 402, 403, 602, calls for a    63:16-18, 63:20-64:8, 64:10-
                           legal conclusion                   11, 64:23-65:4, 65:6-66:2,
                                                              66:24-67:3
 66:15-17                  401, 402, 403, 602, calls for a    63:16-18, 63:20-64:8, 64:10-
                           legal conclusion                   11, 64:23-65:4, 65:6-66:2,
                                                              66:24-67:3
 66:19-23                  401, 402, 403, 602, calls for a    63:16-18, 63:20-64:8, 64:10-
                           legal conclusion                   11, 64:23-65:4, 65:6-66:2,
                                                              66:24-67:3
 67:8-68:10                401, 402, 403, 602, calls for a    63:16-18, 63:20-64:8, 64:10-
                           legal conclusion                   11, 64:23-65:4, 65:6-66:2,
                                                              66:24-67:3
 68:20-23                  401, 402, 403, 602, calls for a    63:16-18, 63:20-64:8, 64:10-
                           legal conclusion                   11, 64:23-65:4, 65:6-66:2,
                                                              66:24-67:3
 68:25                     401, 402, 403, 602, calls for a    63:16-18, 63:20-64:8, 64:10-
                           legal conclusion                   11, 64:23-65:4, 65:6-66:2,
                                                              66:24-67:3
 73:8-14                   106                                71:8-11, 72:12-73:7, 74:19-
                                                              75:4, 75:6-19, 75:21-23
 76:9-12
 76:14-24
 77:1-7
 79:6-8                    401, 402, 403, 602, FRCP           77:8, 77:10-11, 78:24-79:5
                           Rule 30(b)(6), beyond the
                           scope
 79:11                     401, 402, 403, 602, FRCP           77:8, 77:10-11, 78:24-79:5
                           Rule 30(b)(6), beyond the
                           scope
 79:13-14                  401, 402, 403, 602, FRCP           77:8, 77:10-11, 78:24-79:5
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                                  Page | 22
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 23 of 81 PageID #: 17138



                                                            Defendants’ Counter
            Julie Biagini      Defendants’ Objection            Designation
                            Rule 30(b)(6), beyond the
                            scope
 79:16                      401, 402, 403, 602, FRCP    77:8, 77:10-11, 78:24-79:5
                            Rule 30(b)(6), beyond the
                            scope
 79:18-19                   401, 402, 403, 602, FRCP    77:8, 77:10-11, 78:24-79:5
                            Rule 30(b)(6), beyond the
                            scope
 79:21-22                   401, 402, 403, 602, FRCP    77:8, 77:10-11, 78:24-79:5
                            Rule 30(b)(6), beyond the
                            scope
 85:24-25                   401, 402, 403, 602, FRCP    83:17-85:23, 87:13-14, 88:19-
                            Rule 30(b)(6), beyond the   89:5
                            scope
 86:18-87:12                401, 402, 403, 602, FRCP    83:17-85:23, 87:13-14, 88:19-
                            Rule 30(b)(6), beyond the   89:5
                            scope
 90:11-17                   401, 402, 403, 602, FRCP    83:17-85:23, 87:13-14, 88:19-
                            Rule 30(b)(6), beyond the   89:5
                            scope
 93:1-2                     401, 402, 403, 602, FRCP    97:10-99:6
                            Rule 30(b)(6), beyond the
                            scope
 93:5                       401, 402, 403, 602, FRCP    97:10-99:6
                            Rule 30(b)(6), beyond the
                            scope
 93:7-8                     401, 402, 403, 602, FRCP    97:10-99:6
                            Rule 30(b)(6), beyond the
                            scope
 96:5-97:7                  401, 402, 403, 602, FRCP    97:10-99:6
                            Rule 30(b)(6), beyond the
                            scope
 100:19-23                  401, 402, 403, 602, FRCP    97:10-99:6
                            Rule 30(b)(6), beyond the
                            scope
 101:10-102:9               401, 402, 403, 602, FRCP    97:10-99:6
                            Rule 30(b)(6), beyond the
                            scope
 102:11-12                  401, 402, 403, 602, FRCP    97:10-99:6
                            Rule 30(b)(6), beyond the
                            scope
 104:17-23                  401, 402, 403, 602, FRCP    105:2-4, 105:11-16, 106:2-19
                            Rule 30(b)(6), beyond the
                            scope
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 23
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 24 of 81 PageID #: 17139



                                                            Defendants’ Counter
            Julie Biagini      Defendants’ Objection             Designation
 104:25                     401, 402, 403, 602, FRCP    105:2-4, 105:11-16, 106:2-19
                            Rule 30(b)(6), beyond the
                            scope
 105:18-106:1               401, 402, 403, 602, FRCP    105:2-4, 105:11-16, 106:2-19
                            Rule 30(b)(6), beyond the
                            scope
 107:15-108:6               401, 402, 403, 602, FRCP    105:2-4, 105:11-16, 106:2-19
                            Rule 30(b)(6), beyond the
                            scope
 108:8                      401, 402, 403, 602, FRCP    105:2-4, 105:11-16, 106:2-19
                            Rule 30(b)(6), beyond the
                            scope
 109:4-110:20
 111:10-23
 112:23-24
 113:2-12
 113:25-114:13
 114:16-21
 117:10-15
 117:17
 117:19-118:15
 119:19-20                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 119:22-120:5               401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 120:14-18                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 120:21-22                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 120:24-25                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 121:3-7                    401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 121:9-16                   401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 121:18-21                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 24
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 25 of 81 PageID #: 17140



                                                             Defendants’ Counter
            Julie Biagini      Defendants’ Objection             Designation
                            scope
 121:24-25                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 122:2                      401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 126:25-127:8                                            126:6-24, 127:17-18
 127:20-128:15
 130:6-8
 130:10-12
 130:14-131:3
 134:9-22                   401, 402, 403
 137:23-138:2
 141:21-23                  401, 402, 403, FRCP Rule
                            30(b)(6), beyond the scope
 141:25                     FRCP Rule 30(b)(6), beyond
                            the scope
 142:2-3                    FRCP Rule 30(b)(6), beyond
                            the scope
 142:6-11                   FRCP Rule 30(b)(6), beyond   142:13-15
                            the scope
 142:18-19                  FRCP Rule 30(b)(6), beyond   142:13-15
                            the scope
 148:9-10                   FRCP Rule 30(b)(6), beyond   144:1-18, 144:20-145:16,
                            the scope                    147:14-148:8
 148:12-13                  FRCP Rule 30(b)(6), beyond   144:1-18, 144:20-145:16,
                            the scope                    147:14-148:8
 148:15-17                  FRCP Rule 30(b)(6), beyond
                            the scope
 148:19-20                  FRCP Rule 30(b)(6), beyond
                            the scope
 149:9-10                   FRCP Rule 30(b)(6), beyond
                            the scope
 149:12-13                  FRCP Rule 30(b)(6), beyond
                            the scope
 149:15-20                  FRCP Rule 30(b)(6), beyond
                            the scope
 149:22-150:20              FRCP Rule 30(b)(6), beyond
                            the scope
 152:7-11                   FRCP Rule 30(b)(6), beyond   153:11-154:6
                            the scope
 152:15-18                  FRCP Rule 30(b)(6), beyond   153:11-154:6

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 25
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 26 of 81 PageID #: 17141



                                                                Defendants’ Counter
            Julie Biagini       Defendants’ Objection               Designation
                            the scope
 152:20                     FRCP Rule 30(b)(6), beyond      153:11-154:6
                            the scope
 154:9-14                   FRCP Rule 30(b)(6), beyond      153:11-154:6
                            the scope
 156:7-18                   602, FRCP Rule 30(b)(6),
                            beyond the scope
 156:20-157:8               401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 157:11-12                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 161:25-162:1               602, 702, calls for legal       163:12-14, 163:18-164:23
                            conclusion, FRCP Rule
                            30(b)(6), beyond the scope
 162:4-20                   602, 702, calls for legal       163:12-14, 163:18-164:23
                            conclusion, FRCP Rule
                            30(b)(6), beyond the scope
 162:23-163:11              602, 702, calls for legal       163:12-14, 163:18-164:23
                            conclusion, FRCP Rule
                            30(b)(6), beyond the scope
 164:24-165:2               602, 702, calls for legal       163:12-14, 163:18-164:23
                            conclusion, FRCP Rule
                            30(b)(6), beyond the scope
 165:5-18                   602, 702, calls for legal       163:12-14, 163:18-164:23
                            conclusion, FRCP Rule
                            30(b)(6), beyond the scope
 165:20                     106, 401, 402, 403, 602, 702,   163:12-14, 163:18-164:23,
                            calls for legal conclusion,     165:24
                            FRCP Rule 30(b)(6), beyond
                            the scope
 167:4-8                    602, 702, calls for legal
                            conclusion, FRCP Rule
                            30(b)(6), beyond the scope
 167:11-13                  602, 702, calls for legal       167:15-17, 167:20, 167:23-
                            conclusion, FRCP Rule           168:2
                            30(b)(6), beyond the scope
 168:3-8                    602, 702, calls for legal
                            conclusion, FRCP Rule
                            30(b)(6), beyond the scope
 168:10                     602, 702, calls for legal
                            conclusion, FRCP Rule
                            30(b)(6), beyond the scope
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                               Page | 26
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 27 of 81 PageID #: 17142



                                                             Defendants’ Counter
         Julie Biagini           Defendants’ Objection           Designation
 169:17-170:5
 174:13-24
 175:3-14
 178:16-18
 178:20
 178:22-181:14
 181:16-182:11                                           182:12-183:13
 183:14-25
 184:2-14
 184:16
 184:18-21
 184:23
 184:25-185:2
 185:4-12                                                185:13-12, 185:17-18
 186:21-22
 186:24-187:8                                            187:9-16, 187:21-25
 188:8-15                                                187:9-16, 187:21-25
 188:17-23                                               188:24-189:13
 190:14-191:8                                            188:24-189:13
 193:8-194:4
 194:6-8
 194:10-13                                               194:14-15, 194:17-22
 194:24-195:2                                            194:14-15, 194:17-22
 197:7-13
 197:19-198:3
 199:10-22                                               198:4-13
 200:11-22                 401, 402, 403
 200:24-25                 401, 402, 403
 201:2-3                                                 201:4-6
 201:7-10
 201:12-25                 602                           202:1-3
 205:20-206:1
 206:3-23
 206:25-207:8                                            207:12-15, 207:18-24, 208:2-
                                                         5, 208:7-11, 208:14-23, 209:2-
                                                         4, 209:4-10
 209:12-14                 401, 402, 403                 207:12-15, 207:18-24, 208:2-
                                                         5, 208:7-11, 208:14-23, 209:2-
                                                         4, 209:4-10
 209:17-210:2              401, 402, 403                 207:12-15, 207:18-24, 208:2-
                                                         5, 208:7-11, 208:14-23, 209:2-
                                                         4, 209:4-10
 210:5                     401, 402, 403                 207:12-15, 207:18-24, 208:2-

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 27
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 28 of 81 PageID #: 17143



                                                                  Defendants’ Counter
            Julie Biagini      Defendants’ Objection                  Designation
                                                             5, 208:7-11, 208:14-23, 209:2-
                                                             4, 209:4-10
 210:16-18                  401, 402, 403                    207:12-15, 207:18-24, 208:2-
                                                             5, 208:7-11, 208:14-23, 209:2-
                                                             4, 209:4-10
 210:20-211:1               401, 402, 403                    207:12-15, 207:18-24, 208:2-
                                                             5, 208:7-11, 208:14-23, 209:2-
                                                             4, 209:4-10
 212:10-214:18              401, 402, 403, MIL re Court
                            Orders in the case
 214:20-215:18              401, 402, 403, 602
 215:21-216:2               401, 402, 403, 602
 216:4-5                    401, 402, 403, 602
 216:7-217:25               401, 402, 403, 602
 218:2-11                   401, 402, 403, 602
 218:13-219:2               401, 402, 403, 602
 219:4-220:11               401, 402, 403, 602
 220:13-221:1               401, 402, 403, 602
 221:3-20                   401, 402, 403, 602
 221:22-222:9               401, 402, 403, 602
 222:11-16                  401, 402, 403, 602
 222:18-223:6               401, 402, 403, 602, MIL re       223:7-10, 241:2-242:11
                            Yong Chen downloads
 224:19-225:3               401, 402, 403, 602, 702, calls   241:2-242:11
                            for legal conclusion, FRCP
                            Rule 30(b)(6), beyond the
                            scope, MIL re Yong Chen
                            downloads
 225:6-8                    401, 402, 403, 602, 702, calls   241:2-242:11
                            for legal conclusion, FRCP
                            Rule 30(b)(6), beyond the
                            scope, MIL re Yong Chen
                            downloads
 225:21-226:1               401, 402, 403, 602, 702, calls   241:2-242:11
                            for legal conclusion, FRCP
                            Rule 30(b)(6), beyond the
                            scope, MIL re Yong Chen
                            downloads
 227:5-18                                                    227:19-228:11, 229:16-18,
                                                             229:21-23
 228:12-229:15                                               227:19-228:11, 229:16-18,
                                                             229:21-23
 231:1-8                    401, 402, 403, 602, FRCP         238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                                Page | 28
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 29 of 81 PageID #: 17144



                                                              Defendants’ Counter
            Julie Biagini      Defendants’ Objection              Designation
                            scope
 231:10-234:7               401, 402, 403, 602, FRCP      238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
                            scope
 234:10-235:17              401, 402, 403, 602, FRCP      238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
                            scope
 236:4-6                    401, 402, 403, 602, FRCP      238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
                            scope
 236:8-14                   401, 402, 403, 602, FRCP      238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
                            scope
 236:16-18                  401, 402, 403, 602, FRCP      238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
                            scope
 236:20-21                  401, 402, 403, 602, FRCP      238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
                            scope
 236:24-237:6               401, 402, 403, 602, FRCP      238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
                            scope
 237:8-20                   401, 402, 403, 602, FRCP      238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
                            scope
 237:22-23                  401, 402, 403, 602, FRCP      238:16-21, 238:24-239:7-13
                            Rule 30(b)(6), beyond the
                            scope
 243:24-244:6               401, 402, 403, 502, MIL re    241:2-242:11
                            Yong Chen downloads
 244:12-17                  401, 402, 403, 502, MIL re    241:2-242:11
                            Yong Chen downloads
 245:3-4                    401, 402, 403, FRCP Rule      241:2-242:11
                            30(b)(6), beyond the scope,
                            MIL re Yong Chen downloads
 245:7                      401, 402, 403, FRCP Rule      241:2-242:11
                            30(b)(6), beyond the scope,
                            MIL re Yong Chen downloads
 245:9-11                   401, 402, 403, FRCP Rule      241:2-242:11
                            30(b)(6), beyond the scope,
                            MIL re Yong Chen downloads
 245:13                     401, 402, 403, FRCP Rule      241:2-242:11
                            30(b)(6), beyond the scope,
                            MIL re Yong Chen downloads
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 29
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 30 of 81 PageID #: 17145



                                                         Defendants’ Counter
         Julie Biagini        Defendants’ Objection          Designation
 247:13-249:1
 249:4-8                   401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 249:11-15                 401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 249:17                    401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 249:19-21                 401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 249:23-250:2              401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 250:5-11                  401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 250:13-20                 401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 250:22-251:1              401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 251:3-9                   401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 251:12-17                 401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 251:20-252:3              401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 252:5-8                   401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 252:10-19                 401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 252:21-24                 401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 253:1-11                  401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 253:14-20                 401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 253:22-254:2              401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 254:4-9                   401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 254:11                    401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 254:13-23                 401, 402, 403
 255:1-7                   401, 402, 403
 255:9-256:19              401, 402, 403, FRCP Rule
                           30(b)(6), beyond the scope
 256:22-257:8              401, 402, 403, FRCP Rule
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                      Page | 30
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 31 of 81 PageID #: 17146



                                                               Defendants’ Counter
            Julie Biagini       Defendants’ Objection              Designation
                            30(b)(6), beyond the scope
 257:11-16                  401, 402, 403, 702, FRCP       259:3-12, 259:15-22
                            Rule 30(b)(6), beyond the
                            scope, calls for a legal
                            conclusion
 257:19-258:2               401, 402, 403, 702, FRCP       259:3-12, 259:15-22
                            Rule 30(b)(6), beyond the
                            scope, calls for a legal
                            conclusion
 258:5-7                    401, 402, 403, 702, FRCP       259:3-12, 259:15-22
                            Rule 30(b)(6), beyond the
                            scope, calls for a legal
                            conclusion
 258:10                     401, 402, 403, 702, FRCP       259:3-12, 259:15-22
                            Rule 30(b)(6), beyond the
                            scope, calls for a legal
                            conclusion
 262:5                      401, 402, 403, 602, 702,
                            FRCP Rule 30(b)(6), beyond
                            the scope, calls for a legal
                            conclusion
 262:8-22                   401, 402, 403, 602, 702,
                            FRCP Rule 30(b)(6), beyond
                            the scope, calls for a legal
                            conclusion
 262:25                     401, 402, 403, 602, 702,
                            FRCP Rule 30(b)(6), beyond
                            the scope, calls for a legal
                            conclusion
 263:2-6                    401, 402, 403, 602, 702,
                            FRCP Rule 30(b)(6), beyond
                            the scope, calls for a legal
                            conclusion
 263:9-14                   401, 402, 403, 602, 702,
                            FRCP Rule 30(b)(6), beyond
                            the scope, calls for a legal
                            conclusion
 263:16-20                  401, 402, 403, 602, 702,
                            FRCP Rule 30(b)(6), beyond
                            the scope, calls for a legal
                            conclusion
 263:22-264:19              401, 402, 403, 602, 702,
                            FRCP Rule 30(b)(6), beyond
                            the scope, calls for a legal
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                              Page | 31
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 32 of 81 PageID #: 17147



                                                            Defendants’ Counter
            Julie Biagini      Defendants’ Objection            Designation
                            conclusion
 264:22-266:4               401, 402, 403               264:20-21
 266:7-25                   401, 402, 403
 267:5-9
 267:18-269:9
 269:18-19
 269:21-270:3               104, 401, 402, 403
 270:5-19                                               270:20-271:20
 271:21-23
 271:25-272:2                                           272:4-8
 272:17-23                  401, 402, 403, 602
 272:25-273:5               401, 402, 403, 602
 273:7-14                   401, 402, 403, 602
 273:16-24                  401, 402, 403, 602
 274:2-7                    401, 402, 403, 602
 274:10-14                  401, 402, 403, 602
 274:16                     401, 402, 403, 602
 274:22-275:5                                           275:6-276:9
 276:12-13                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 276:16-18                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 276:20-21                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 276:24                     401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 277:1-5                    401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 277:14-22                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 277:25-278:10              401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 278:18-24                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 279:1-280:11               401, 402, 403, 602, FRCP

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                         Page | 32
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 33 of 81 PageID #: 17148



                                                         Defendants’ Counter
            Julie Biagini      Defendants’ Objection         Designation
                            Rule 30(b)(6), beyond the
                            scope
 280:13-281:12              401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 281:17-282:3               401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 289:3-290:18               401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 290:22-291:2               401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 291:19-21                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 292:11-17                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 295:21-23                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 296:1-4                    401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 296:7-11                   401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 296:13-24                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 297:2-8                    401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 297:10-16                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 297:18-25                  401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 298:3-10                   401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                      Page | 33
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 34 of 81 PageID #: 17149



                                                           Defendants’ Counter
         Julie Biagini        Defendants’ Objection            Designation
 298:13-299:2              401, 402, 403, 602, FRCP
                           Rule 30(b)(6), beyond the
                           scope
 299:12-15
 299:17-21
 299:23-300:13             401, 402, 403, 602, FRCP
                           Rule 30(b)(6), beyond the
                           scope
 300:16-22                 401, 402, 403, 602, FRCP
                           Rule 30(b)(6), beyond the
                           scope
 300:25                    401, 402, 403, 602, FRCP
                           Rule 30(b)(6), beyond the
                           scope
 301:12-303:16             106, 401, 402, 403
 303:18-305:21
 305:23-309:9
 309:11                                                309:13-23, 310:7-8, 310:10-12
 310:13-311:9
 314:4-21                  401, 402, 403
 315:6-317:12              401, 402, 403
 317:21-318:14             401, 402, 403
 318:17                    401, 402, 403
 319:1-320:2               401, 402, 403
 320:14-21                 401, 402, 403
 322:14-17                 401, 402, 403
 322:19                    401, 402, 403
 323:20-23                 401, 402, 403
 324:3-16                  401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 324:19-24                 401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 325:1-6                   401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 325:8                     401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                          Page | 34
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 35 of 81 PageID #: 17150



                                                           Defendants’ Counter
         Julie Biagini        Defendants’ Objection            Designation
 325:10-16                 401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 325:18-23                 401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 325:25                    401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 327:15-18                 401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 327:21-328:8              401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 328:19-329:9              401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope
 329:11-19                 401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 329:21-22                 401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 334:6-20                  401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 335:7-336:25              401, 402, 403, 602, FRCP    326:2-327:13; 340:3-17,
                           Rule 30(b)(6), beyond the   340:21-22, 340:25
                           scope, calls for legal
                           conclusion
 337:3-8                   401, 402, 403, 602, FRCP
                           Rule 30(b)(6), beyond the
                           scope, calls for legal
                           conclusion
 337:11-17                 401, 402, 403, 602, FRCP
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                          Page | 35
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 36 of 81 PageID #: 17151



                                                            Defendants’ Counter
            Julie Biagini      Defendants’ Objection            Designation
                            Rule 30(b)(6), beyond the
                            scope
 337:19-338:2               401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 338:4                      401, 402, 403, 602, FRCP
                            Rule 30(b)(6), beyond the
                            scope
 341:3-9                                                326:2-327:13; 340:3-17,
                                                        340:21-22, 340:25
 341:14                                                 326:2-327:13; 340:3-17,
                                                        340:21-22, 340:25
 341:16-342:1                                           326:2-327:13; 340:3-17,
                                                        340:21-22, 340:25




 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 36
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 37 of 81 PageID #: 17152



                                                               Defendants’ Counter
          Nick Zhang          Defendants’ Objection                Designation
 7:24-8:1
 8:4-6
 8:8-13
 8:17
 8:19-25
 9:2-7
 9:13-16
 9:18-19
 10:15-18
 10:20-23
 13:3-7                                                    10:25-11:2; 11:14-23
 13:11-12
 13:14-19
 13:21-24
 17:23-18:4                401, 402, 403; subject of MIL
 22:19-23:21               401, 402, 403; subject of MIL
 24:1-13                                                   24:17-25:2
 24:15                                                     24:17-25:2
 26:16-20
 26:22-27:11
 27:13-19
 28:13-17                  (28:16-17) 602
 28:19-29:3                602
 30:4-7                                                    29:19-30:3
 33:13-16
 33:18-35:2
 35:15-36:15
 36:17-23
 37:3-38:23                                                47:23-48:2; 50:6-11; 50:23-
                                                           51:1
 39:14-25
 40:4-14                                                   47:23-48:2; 50:6-11; 50:23-
                                                           51:1
 41:17-21
 42:3-7
 42:17-20
 42:22-43:3
 43:8-15
 43:17
 44:2-16                                                   47:23-48:2; 50:6-11; 50:23-
                                                           51:1
 44:18-45:6                                                45:7-17
 45:21-46:13
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                               Page | 37
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 38 of 81 PageID #: 17153



                                                                 Defendants’ Counter
          Nick Zhang           Defendants’ Objection                 Designation
 47:2-5                    calls for legal conclusion
 47:7-47:20                calls for legal conclusion
 47:23-48:16                                                 48:17-49:8
 49:14-18
 49:20-50:5
 50:23-51:5                (51:4-5) subject of MIL; 403
 51:9                      subject of MIL; 403
 51:19-22
 51:24-53:6
 53:16-25                  701; calls for legal conclusion
 54:2-10                   701; calls for legal conclusion   53:7-14
 54:12-15                  701; calls for legal conclusion   53:7-14
 55:20-24                  701; calls for legal conclusion
 56:1-7                    701; calls for legal conclusion
 59:14-18                  701; calls for legal conclusion
 59:20-21                  701; calls for legal conclusion
 60:9-62:24
 63:6-64:7
 64:9-65:1
 65:15-20
 65:22-66:15
 67:5-20
 68:12-69:7
 69:16-70:3
 70:8-14                                                     70:15-23
 71:2-18                                                     70:15-23
 72:18-73:1                                                  71:19-72:16; 70:2-3
 74:5-9
 74:11-75:2
 75:4-10
 75:12-19                  (75:18-19) 403
 76:21-77:1                incomplete                        77:2-6; 75:4-17
 79:8-11                   401, 402, 403
 79:13-80:1                401, 402, 403
 80:3
 80:5-8                                                      80:18-19
 80:21-24
 81:5-20
 86:20-87:15                                                 75:4-17
 87:24-88:16
 88:22-89:4                (89:2-4) 401, 402, 403
 89:6-7                    401, 402, 403
 89:9
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                                Page | 38
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 39 of 81 PageID #: 17154



                                                                 Defendants’ Counter
          Nick Zhang          Defendants’ Objection                  Designation
 89:11-17
 89:19-90:3
 90:5-92:3
 92:13-16
 92:18-19
 92:23-93:1                                                  93:14-22
 93:3-9                                                      93:14-22
 93:11-12                                                    93:14-22
 94:10-14                                                    93:14-22
 94:16-24                                                    93:14-22
 95:4-9                    401, 402, 403
 95:11-17                  (95:11-14) 401, 402, 403
 95:19-24
 96:11-14
 97:2-6                                                      96:15-22; 97:12-98:2
 98:3-11
 98:16-25
 102:19-104:16
 106:19-107:3              incomplete                        106:18
 107:5-8
 107:10-20
 107:22-25
 108:6-17
 108:25-109:5              incomplete                        108:24
 114:3-19                  (114:3-9) 403, 611
                           (114:10-15) compound
                           (114:16-18) calls for narrative
 114:20-115:9              calls for narrative
 115:12-23
 116:8-11
 116:13-21
 117:5-10                  (117:9-10) calls for narrative
 117:12-118:4              (117:12-17) calls for narrative
 118:9-15
 118:17-25                                                   119:4-10
 119:2                                                       119:4-10
 119:12-121:2                                                121:14-21
 121:22-122:19
 123:8-25
 124:2-7                                                     148:16-149:10
 124:9-10                                                    148:16-149:10
 124:18-125:14                                               125:15-19
 126:1-20
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                                 Page | 39
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 40 of 81 PageID #: 17155



                                                            Defendants’ Counter
          Nick Zhang          Defendants’ Objection              Designation
 126:22-127:17                                          128:7-23
 129:6-130:4
 130:6-22
 131:4-8
 131:10-24
 132:9-25                                               131:25-132:5; 133:1-12
 134:3-24                  (134:11-24) 602, 702         134:25-135:2
 136:5-10
 136:25-137:17             401, 402, 403
 138:9-20
 138:22-139:13
 142:9-21
 143:1-20
 143:25-144:13
 144:15-145:14
 145:19-146:2
 146:4-5
 146:13-15                 401, 402, 403
 146:17-24                 401, 402, 403
 147:21-149:17             (148:10-15) 401, 402, 403,
                           subject of MIL
 149:19-21
 152:23-153:19
 154:4-155:1
 155:3-9
 155:20-156:8
 156:10-17
 156:19-158:20
 158:24-159:1                                           158:2-20
 159:5-8
 159:12-15
 159:23-160:18                                          160:19-161:2
 161:4-162:12
 163:3-11
 163:18-164:19
 164:21-24
 165:2-22
 165:24-166:5                                           166:7-11
 166:13-17
 166:20-167:6
 168:5-15                  incomplete                   168:16-20
 169:7-19                  (169:7-16) subject of MIL;
                           401, 402, 403
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                          Page | 40
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 41 of 81 PageID #: 17156



                                                             Defendants’ Counter
          Nick Zhang          Defendants’ Objection              Designation
 169:21-170:14                                           171:23-25; 172:8-173:13
 170:16-19
 171:1-22                  incomplete                    170:20-24; 171:23-25; 172:8-
                                                         173:13
 174:3-179:10                                            148:16-149:10; 171:23-25;
                                                         172:8-173:13; 235:8-15
 179:25-180:11
 180:14-25
 181:24-182:5
 182:7-15
 182:17-18
 182:20-23
 182:25-183:13
 183:15-184:16
 192:20-193:11
 193:13-194:9
 194:25-196:13             (196:12-13) 602
 196:15-17                 602
 196:22-197:7                                            197:8-9; 223:3-6; 241:25-
                                                         242:6; 242:15-18; 242:20-
                                                         243:5; 243:7-17
 197:14-199:5                                            199:6-11
 201:12-20
 202:19-22                                               201:21-202:8; 203:15-23;
                                                         241:25-242:6; 242:15-18;
                                                         242:20-243:5; 243:7-17
 202:24                                                  201:21-202:8; 203:15-23;
                                                         223:3-6; 241:25-242:6;
                                                         242:15-18; 242:20-243:5;
                                                         243:7-17
 203:1-14                                                203:15-23; 223:3-6; 241:25-
                                                         242:6; 242:15-18; 242:20-
                                                         243:5; 243:7-17
 204:7-12                  401, 402, 403
 204:14-15                 401, 402, 403
 204:25-205:2                                            203:15-23
 205:4                                                   203:15-23
 205:13-18
 205:24-209:8              object to 205:24-25 without
                           question
 209:16-210:9                                            counter – 213:21-23; 214:2-9;
                                                         223:3-6;
 201:12-24                                               201:25-202:8

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 41
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 42 of 81 PageID #: 17157



                                                                Defendants’ Counter
         Nick Zhang            Defendants’ Objection                Designation
 211:24-212:6              (212:3-6) calls for narrative;
                           403
 212:8-213:9               calls for narrative; 403
 214:11-14
 214:16-24
 215:1-9
 215:11-216:13
 216:16-18
 216:20-21
 217:1-3                                                    217:7-217:19
 217:5                                                      217:7-217:19
 217:21-218:16
 218:19-20
 218:22
 218:24-219:5
 219:7-10                                                   219:11-12
 219:14-19
 219:21-220:3
 220:5-8
 222:8-17
 222:19-22
 222:24-223:9              (223:7-9) 611, 403
 223:11-224:2
 224:8-11                  401, 402, 403
 224:18                    401, 402, 403
 224:20-225:25             (224:23-225:25) 401, 402, 403
 227:7-229:22              401, 402, 403, 602
 231:3-233:8
 233:10-11
 235:19-25                                                  235:8-15
 236:2-6
 236:10-237:10                                              237:12-16
 237:18-238:1
 238:3-7
 238:9-14
 238:16-20




 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 42
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 43 of 81 PageID #: 17158



                                                               Defendants’ Counter
       Rongsheng Wang         Defendants’ Objection                Designation
 11:4-11
 11:24-12:2                incomplete                   12:3
 12:13-12:22
 13:5-14
 15:16-19
 16:13-17                                               16:18-20
 18:17-19:1                                             19:2-6
 19:8-11                                                19:16-19
 20:1-3
 23:19-24:2
 24:11-17                  602; 403; incomplete         if obj. overruled, 24:18-23
 25:14-17                  602; 403
 26:21-22
 26:24-27:2
 27:4-6
 27:22-28:2
 31:18-32:3
 32:9-11                   401, 402
 32:14-33:7                401, 402
 33:14-34:8                401, 402, 403
 34:18-35:7                401, 402, 403
 35:9                      401, 402, 403
 35:11-35:19
 35:21
 35:23-25
 36:2-4
 36:6                      incomplete/no answer – 403
 36:19-36:22               401, 402, 403
 36:24                     401, 402, 403
 37:2-11                   401, 402, 403
 37:13-21                  401, 402, 403, 701
 37:23                     401, 402, 403, 701
 37:25-38:3                401, 402, 403, 701
 38:12-16                  401, 402, 403, 701
 39:5-9
 39:11-15
 39:17-40:7
 40:11-13
 40:15-19
 40:21-23
 40:25
 41:2
 41:3
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 43
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 44 of 81 PageID #: 17159



                                                                Defendants’ Counter
       Rongsheng Wang         Defendants’ Objection                 Designation
 41:6
 41:8
 41:10-11
 41:13
 41:15-21
 41:23-25
 42:2-8                                                     43:19-24; 44:3-16
 42:15-17                  401, 402, 403
 42:19                     401, 402, 403
 42:21-25                                                   43:19-24; 44:3-16
 43:1
 43:3
 44:21-45:5
 45:9-12
 45:15-18                                                   45:19-25
 46:2-10                                                    45:19-25
 47:21-23
 47:25-48:3
 48:5-8
 48:13-18
 49:11-16
 49:18
 49:20-50:4
 50:6-9
 50:14-51:24               (51:22-24) 401, 402, 403
 52:7-12                   401, 402, 403
 53:5-23                   401, 402
 54:4-17                   401, 402
 55:17-22                  401, 402
 56:18-20                  401, 402, 403, 701, 702
 56:22                     401, 402, 403, 701, 702
 56:24-57:10               401, 402, 403, 701, 702
 57:12-57:19               401, 402, 403, 701, 702
 58:1-15                   (58:14-15) 401, 402, 403, 701,
                           702
 58:17-21                  401, 402, 403, 701, 702
 58:23-59:1
 59:3-6
 59:11-13
 59:15
 59:17-19
 60:9-16                   (60:14-16) 403, 602
 60:18-22                  403, 602
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 44
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 45 of 81 PageID #: 17160



                                                          Defendants’ Counter
       Rongsheng Wang         Defendants’ Objection           Designation
 61:21-25                  403, 602
 62:2-9                    403, 602
 62:20
 62:22-63:4
 63:6
 63:8-9
 63:11-12
 63:17-22                                             63:23-64:14
 64:15-17
 64:19
 64:21-23                  403, 602
 64:25-65:2                403, 602
 66:4-6
 66:25-67:2
 67:14-20
 68:12-22
 68:24-25
 69:4-9
 71:5-13
 71:22-72:2                401, 402                   If obj. overruled, then 75:11-
                                                      20
 72:4-5
 72:7-18
 73:4-15
 73:22-25
 74:5-10
 74:16-18
 74:25-75:2
 75:5-10
 75:21-76:8                401, 402, 403
 76:17-20                  401, 402, 403
 78:10-24                  401, 402, 403
 79:3-6                    401, 402, 403
 80:9-18                                              80:19-25; 84:4-8
 82:5-11                                              84:4-8
 82:16-19                                             84:9-20
 83:6-10                                              83:11-14
 83:22-84:3
 85:7-86:4
 86:10-88:1
 90:5-91:1
 91:14-22
 93:1-98:2
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 45
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 46 of 81 PageID #: 17161



                                                             Defendants’ Counter
       Rongsheng Wang            Defendants’ Objection           Designation
 99:9-12
 99:18-23
 100:4-10                                                100:21-23
 101:12-102:1
 102:21-22                 602
 102:24-105:13
 106:7-10
 106:19-107:19
 109:13-15                                               108:18-109:12
 109:17                                                  108:18-109:12
 109:19-110:11
 110:13
 110:15-111:3
 112:3-113:8               (112:21-113:8) 602            if obj. overruled, 113:9-18
 113:23-114:2
 114:5-16
 114:21-23
 114:25-115:17
 115:24-116:3
 116:5
 117:21-118:10
 118:16-119:1
 119:3-4                                                 119:7-15
 119:17-21
 123:8-11
 123:14-21
 131:10-20
 131:22
 133:20-25                 106, 403                      if obj. overruled, 131:24-
                                                         134:15
 135:2-5
 135:8-13                                                135:14-16
 135:17-21                                               135:14-16
 137:1-138:13                                            136:13-25
 139:8-11
 140:5-12
 140:14-15
 140:17-21
 141:3-9                                                 140:22-141:2; 141:16-142:3
 141:11                                                  141:16-142:3
 143:6-10
 143:21-144:5
 144:14-15
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                              Page | 46
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 47 of 81 PageID #: 17162



                                                                Defendants’ Counter
       Rongsheng Wang          Defendants’ Objection                Designation
 145:7-13                  incomplete – 106, 403            145:15-21
 147:1-8
 148:7-8
 148:11-20                                                  283:6-16
 149:24-150:7                                               150:8-151:20; 283:6-16
 151:21-153:2
 153:10-20                 403
 156:9-18
 159:13-160:6              (160:1-6) 401, 402, 403
 161:20-23                                                  161:24-162:7
 162:9-12                                                   161:24-162:7
 171:22-24
 172:1-4
 172:23-173:15             106, 401, 402, 403; subject of
                           MIL
 174:5-16                  106, 401, 402, 403; subject of
                           MIL
 179:25-181:13
 181:15-183:8              (182:6-183:8) 401, 402, 403;     if obj. overruled, 184:6-185:4
                           subject of MIL
 183:10-16                 401, 402, 403; subject of MIL    if obj. overruled, 184:6-185:4
 183:18-184:5              401, 402, 403; subject of MIL    if obj. overruled, 184:6-185:4
 186:2-17                                                   186:18-187:3
 187:5-188:3                                                186:18-187:3
 188:13-189:2
 191:5-192:13                                               193:13-24
 193:9-12                                                   193:13-24
 193:25-194:2              106, 403                         194:3-13
 194:14-16                 106, 403                         194:3-13
 194:18-20                 106, 403                         194:3-13
 195:6-8                                                    194:22-195:4
 195:10                                                     194:22-195:4
 195:12-14
 197:21-198:20
 199:1-200:14                                               200:15-201:4
 201:11-14                                                  200:15-201:4
 202:8-203:3
 203:6-204:4
 204:6-205:6
 205:16-17
 205:19-206:8              (206:6-14) 602
 206:10-19
 207:3-5
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                                Page | 47
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 48 of 81 PageID #: 17163



                                                              Defendants’ Counter
       Rongsheng Wang          Defendants’ Objection              Designation
 207:7-11                  (207:10-11) 602
 207:13-20                 602
 207:22                    602
 209:23-210:1              602                            if obj. overruled, 207:10-15
 210:11-18                 401, 402, 403                  if obj. overruled, 211:11-
                                                          212:6
 210:20-25                 401, 402, 403                  if obj. overruled, 211:11-
                                                          212:6
 212:8-10
 214:9-12
 214:14-19
 214:21
 215:4-6
 221:20-223:18
 223:20
 224:12-225:4              (224:15-225:6) 401, 402, 403
 225:6
 225:8-10
 225:12-25
 226:2-9
 226:11-17
 227:5-20
 227:22-229:9
 229:10-14
 230:11-232:20
 232:22-233:1
 234:14-16
 234:18-235:6
 235:19-24
 236:21-237:5
 237:7-17
 237:19-239:3
 240:1-20
 242:3-243:7                                              243:8-12
 246:25-247:5                                             246:5-23
 247:7-247:18
 247:20-248:14             (247:25-248:12) 802
 248:16-248:21
 249:4-251:2               (250:10-23) 802                251:3-25
 252:11-253:12
 253:14-20                                                253:21-254:13
 255:2-18
 256:7-257:17                                             261:20-262:23
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                              Page | 48
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 49 of 81 PageID #: 17164



                                                               Defendants’ Counter
       Rongsheng Wang         Defendants’ Objection                Designation
 263:6-264:21              (263:10-264:12) 802
 264:23-25
 265:9-266:17
 266:19-267:18
 267:22-269:7
 270:9-20
 271:9-10
 271:12-15
 271:17
 271:19-22
 271:24-272:16
 272:21-273:22                                             273:23-274:2; 274:11-275:2;
                                                           275:13-21
 279:21-23                                                 277:10-15; 279:3-9
 279:25
 283:18-25                 401, 402, 403
 285:2-21                  401, 402, 403                   If obj. overruled, 285:22-25
 286:22-288:12             401, 402, 403                   288:16-23
 288:14                    401, 402, 403                   288:16-23
 294:9-295:2
 295:4-297:2               (295:5-297:2) 401, 402, 403
 297:4-6                   401, 402, 403
 297:14-20                 401, 402, 403
 298:4-22                  401, 402, 403
 299:2-6
 299:19-22
 300:4-17
 300:24-302:22             401, 402, 403
 304:19-306:6              401, 402, 403
 308:25-310:12             (309:10-310:12) 401, 402, 403
 310:14-18                 401, 402, 403
 310:20-311:8              (310:20) 401, 402, 403
 311:18-312:21




 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                               Page | 49
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 50 of 81 PageID #: 17165



                                                               Defendants’ Counter
          Yong Chen           Defendants’ Objection                Designation
 9:7-8
 9:12-10:3
 11:18-25
 12:8-21                   401, 402, 403, MIL re Yong
                           Chen downloads
 12:23-24                  401, 402, 403, MIL re Yong
                           Chen downloads
 13:2-9                    401, 402, 403, MIL re Yong
                           Chen downloads
 13:11-12                  401, 402, 403, MIL re Yong
                           Chen downloads
 13:14-14:1                401, 402, 403, MIL re Yong
                           Chen downloads
 14:3                      401, 402, 403, MIL re Yong
                           Chen downloads
 14:5-8                    401, 402, 403, MIL re Yong
                           Chen downloads
 14:10-11                  401, 402, 403, MIL re Yong
                           Chen downloads
 14:13-14                  401, 402, 403, MIL re Yong
                           Chen downloads
 14:16-18                  401, 402, 403, MIL re Yong
                           Chen downloads
 15:11-14                  401, 402, 403, MIL re Yong
                           Chen downloads
 15:15-18                  401, 402, 403, MIL re Yong
                           Chen downloads
 15:22-24                  401, 402, 403, MIL re Yong
                           Chen downloads
 16:1-4                    401, 402, 403, MIL re Yong
                           Chen downloads
 16:6-18                   401, 402, 403, MIL re Yong
                           Chen downloads
 16:20-21                  401, 402, 403, MIL re Yong      16:24, 17:1-3
                           Chen downloads
 17:14-15                  401, 402, 403, MIL re Yong
                           Chen downloads
 17:20-18:3                401, 402, 403, MIL re Yong
                           Chen downloads
 18:11-19:16               106, 401, 402, 403, 602, 803,   54:19-55:5
                           901, MIL re Yong Chen
                           downloads
 19:19-21                  106, 401, 402, 403, 602, 803,   54:19-55:5
                           901, MIL re Yong Chen
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 50
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 51 of 81 PageID #: 17166



                                                               Defendants’ Counter
             Yong Chen        Defendants’ Objection                Designation
                           downloads
 19:23-24                  106, 401, 402, 403, 602, 803,   54:19-55:5
                           901, MIL re Yong Chen
                           downloads
 20:2                      106, 401, 402, 403, 602, 803,   54:19-55:5
                           901, MIL re Yong Chen
                           downloads
 20:4-14                   401, 402, 403, MIL re Yong      54:1-16
                           Chen downloads
 20:17                     401, 402, 403, MIL re Yong      54:1-16
                           Chen downloads
 21:3-23                   401, 402, 403, MIL re Yong      54:1-16
                           Chen downloads
 22:1                      401, 402, 403, MIL re Yong
                           Chen downloads
 22:3-4                    401, 402, 403, MIL re Yong
                           Chen downloads
 22:6                      401, 402, 403, MIL re Yong
                           Chen downloads
 22:8-22:12                401, 402, 403, MIL re Yong
                           Chen downloads
 22:15-23:10               401, 402, 403, MIL re Yong
                           Chen downloads
 23:12-18                  401, 402, 403, MIL re Yong
                           Chen downloads
 24:2-5                    401, 402, 403, MIL re Yong
                           Chen downloads
 24:8-12                   401, 402, 403, MIL re Yong
                           Chen downloads
 24:14-19                  401, 402, 403, MIL re Yong
                           Chen downloads
 24:22-23                  401, 402, 403, MIL re Yong
                           Chen downloads
 24:25-25:7                401, 402, 403, MIL re Yong
                           Chen downloads
 25:10                     401, 402, 403, MIL re Yong
                           Chen downloads
 25:12-14                  401, 402, 403, MIL re Yong
                           Chen downloads
 25:15-18                  401, 402, 403, MIL re Yong
                           Chen downloads
 25:20-27:18               401, 402, 403, MIL re Yong
                           Chen downloads
 28:4-7                    401, 402, 403, MIL re Yong
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 51
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 52 of 81 PageID #: 17167



                                                            Defendants’ Counter
             Yong Chen        Defendants’ Objection             Designation
                           Chen downloads
 28:9-10                   401, 402, 403, MIL re Yong
                           Chen downloads
 28:22-24                  401, 402, 403, MIL re Yong
                           Chen downloads
 29:2-3                    401, 402, 403, MIL re Yong
                           Chen downloads
 29:5-30:13                401, 402, 403, MIL re Yong
                           Chen downloads
 32:19-21                  401, 402, 403, MIL re Yong
                           Chen downloads
 32:24                     401, 402, 403, MIL re Yong
                           Chen downloads
 34:14-19                  401, 402, 403, MIL re Yong
                           Chen downloads
 35:7-9                    401, 402, 403, MIL re Yong
                           Chen downloads
 35:15-16                  401, 402, 403, MIL re Yong
                           Chen downloads
 35:19                     401, 402, 403, MIL re Yong
                           Chen downloads
 35:21-36:8                401, 402, 403, MIL re Yong   36:9-20
                           Chen downloads
 38:1-8                    401, 402, 403, MIL re Yong   38:9-16
                           Chen downloads
 41:1-14                   401, 402, 403, MIL re Yong   39:16-40:17
                           Chen downloads
 41:18-25                  401, 402, 403, MIL re Yong   42:3-9
                           Chen downloads
 43:11-14                  401, 402, 403, MIL re Yong   43:3, 43:5-9
                           Chen downloads
 43:17-23                  401, 402, 403, MIL re Yong
                           Chen downloads
 44:1-4                    401, 402, 403, MIL re Yong
                           Chen downloads
 44:6-45:6                 401, 402, 403, MIL re Yong   45:20-25
                           Chen downloads
 46:1-3                    401, 402, 403, MIL re Yong   46:4-9
                           Chen downloads
 46:10-13                  401, 402, 403, MIL re Yong
                           Chen downloads
 48:2-25                   401, 402, 403, MIL re Yong   46:24-47:11
                           Chen downloads
 49:3-4                    401, 402, 403, MIL re Yong
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                         Page | 52
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 53 of 81 PageID #: 17168



                                                            Defendants’ Counter
             Yong Chen        Defendants’ Objection             Designation
                           Chen downloads
 49:6-8                    401, 402, 403, MIL re Yong
                           Chen downloads
 50:12-20                  401, 402, 403, MIL re Yong
                           Chen downloads
 51:8-9                    401, 402, 403, MIL re Yong
                           Chen downloads
 51:11                     401, 402, 403, MIL re Yong
                           Chen downloads
 51:14-53:11               401, 402, 403, MIL re Yong
                           Chen downloads
 53:23-54:6                401, 402, 403, MIL re Yong
                           Chen downloads
 54:8-13                   401, 402, 403, MIL re Yong
                           Chen downloads
 59:19-60:1                401, 402, 403, MIL re Yong   60:2-7
                           Chen downloads
 60:8-23                   401, 402, 403, MIL re Yong
                           Chen downloads
 61:6-7                    401, 402, 403, MIL re Yong
                           Chen downloads
 61:10-20                  401, 402, 403, MIL re Yong   61:21-62:8, 62:11-14
                           Chen downloads
 63:9-64:1                 401, 402, 403, MIL re Yong   62:15-63:4, 63:6-7
                           Chen downloads
 64:14-17                  401, 402, 403, MIL re Yong
                           Chen downloads
 67:6-13
 67:15                                                  67:17-22
 68:13-20                                               68:2-6
 68:23-69:4                                             69:5-10, 69:13
 69:15-71:8                                             69:5-10, 69:13
 71:10-18
 71:22-72:14
 72:17                                                  72:1-21, 72:24
 73:2-6
 73:9-20                                                73:21-74:1
 74:19-25                                               75:1-76:1
 76:3-4                                                 75:1-76:1
 76:6-7
 76:9-11
 76:14-15
 76:17-18

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 53
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 54 of 81 PageID #: 17169



                                                               Defendants’ Counter
             Yong Chen        Defendants’ Objection                Designation
 79:14-16                  401, 402, 403, MIL re Yong
                           Chen downloads
 79:19-20                  401, 402, 403, MIL re Yong
                           Chen downloads
 79:22-80:14               401, 402, 403, MIL re Yong
                           Chen downloads
 80:19-81:17               401, 402, 403, MIL re Yong
                           Chen downloads
 81:19                     401, 402, 403, MIL re Yong      81:21-82:18
                           Chen downloads
 83:7-18                   401, 402, 403, MIL re Yong
                           Chen downloads
 83:20                     401, 402, 403, MIL re Yong
                           Chen downloads
 83:22-23                  401, 402, 403, MIL re Yong
                           Chen downloads
 84:21-24                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 85:2-21                   106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 87:5-88:12                106, 401, 402, 403, 602, 803,   86:22-87:4
                           901, MIL re Yong Chen
                           downloads
 88:18-22                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 89:14-17                  106, 401, 402, 403, 602, 803,   88:23-89:13, 89:18-90:1
                           901, MIL re Yong Chen
                           downloads
 90:2-3                    106, 401, 402, 403, 602, 803,   90:4-10
                           901, MIL re Yong Chen
                           downloads
 90:11-14                  106, 401, 402, 403, 602, 803,   90:15-17
                           901, MIL re Yong Chen
                           downloads
 90:18-21                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 90:23-24                  106, 401, 402, 403, 602, 803,   91:2-8
                           901, MIL re Yong Chen
                           downloads
 91:9-12                   106, 401, 402, 403, 602, 803,
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                              Page | 54
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 55 of 81 PageID #: 17170



                                                               Defendants’ Counter
             Yong Chen         Defendants’ Objection               Designation
                           901, MIL re Yong Chen
                           downloads
 91:14-16                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 91:23-24                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 92:1-2                    106, 401, 402, 403, 602, 803,
                           MIL re Yong Chen downloads
 92:4-8                    106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 92:11                     106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 92:15-17                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 92:18-21                  106, 401, 402, 403, MIL re
                           Yong Chen downloads
 92:23-94:6                401, 402, 403, 602, 803, 901,
                           MIL re Yong Chen downloads
 94:9-95:7                 106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 95:10-96:15               106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 96:17                     106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 96:19-20                  106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 96:22-97:22               106, 401, 402, 403, 602, MIL    97:24-98:5
                           re Yong Chen downloads
 98:8-99:9                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 99:11                     106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 99:13-16                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 99:18-20                  106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 55
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 56 of 81 PageID #: 17171



                                                               Defendants’ Counter
         Yong Chen             Defendants’ Objection               Designation
 99:24-100:10              106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 100:18-19                 106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 100:23-24                 106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 100:1-2                   106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 101:4-6                   106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 101:8                     106, 401, 402, 403, 602, MIL    101:10-102:9, 102:12-15,
                           re Yong Chen downloads          102:15, 102:18-21
 103:16-104:2              106, 401, 402, 403, 602, MIL    104:3-4, 104:6, 106:24-107:6,
                           re Yong Chen downloads          107:8-10, 109:4-8, 109:10-14,
                                                           109:16-24, 110:2-5
 104:8-10                  106, 401, 402, 403, 602, MIL    104:3-4, 104:6, 106:24-107:6,
                           re Yong Chen downloads          107:8-10, 109:4-8, 109:10-14,
                                                           109:16-24, 110:2-5
 104:12                    106, 401, 402, 403, 602, MIL    104:3-4, 104:6, 106:24-107:6,
                           re Yong Chen downloads          107:8-10, 109:4-8, 109:10-14,
                                                           109:16-24, 110:2-5
 104:14-25                 106, 401, 402, 403, 602, MIL    104:3-4, 104:6, 106:24-107:6,
                           re Yong Chen downloads          107:8-10, 109:4-8, 109:10-14,
                                                           109:16-24, 110:2-5
 105:19-21                 106, 401, 402, 403, 602, MIL    104:3-4, 104:6, 106:24-107:6,
                           re Yong Chen downloads          107:8-10, 109:4-8, 109:10-14,
                                                           109:16-24, 110:2-5
 105:23                    106, 401, 402, 403, 602, MIL    104:3-4, 104:6, 106:24-107:6,
                           re Yong Chen downloads          107:8-10, 109:4-8, 109:10-14,
                                                           109:16-24, 110:2-5
 110:17-19                 106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 110:21-112:21             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 113:11-18                 106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 114:11-114:20             106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 114:23-115:5              106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 115:7-115:9               106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 115:12-13                 106, 401, 402, 403, 602, MIL
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                              Page | 56
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 57 of 81 PageID #: 17172



                                                                 Defendants’ Counter
             Yong Chen         Defendants’ Objection                 Designation
                           re Yong Chen downloads
 115:15-116:15             106, 401, 402, 403, 602, , 803,
                           901, MIL re Yong Chen
                           downloads
 116:21-117:9              106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 117:12-20                 106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 117:22-122:8              106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 122:11-12                 106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 122:14-16                 106, 401, 402, 403, 602, MIL      122:17-123:9
                           re Yong Chen downloads
 123:10-124:25             106, 401, 402, 403, 602, 803,     125:1-21, 125:24-126:4
                           901, MIL re Yong Chen
                           downloads
 126:6-11                  106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 126:13-127:1              106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 127:22-23                 106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 128:1                     106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 128:3-5                   106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 128:7-131:22              106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 132:9-19                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 132:22-133:22             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 133:25-134:2              106, 401, 402, 403, 602, MIL
                           re Yong Chen downloads
 134:6-135:23              106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 136:3-17                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                               Page | 57
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 58 of 81 PageID #: 17173



                                                               Defendants’ Counter
             Yong Chen        Defendants’ Objection                Designation
                           downloads
 136:20                    106, 401, 402, 403, 602, 803,   136:25-137:18
                           901, MIL re Yong Chen
                           downloads
 137:19-20                 106, 401, 402, 403, 602, 803,   136:25-137:18
                           901, MIL re Yong Chen
                           downloads
 137:23-24                 106, 401, 402, 403, 602, 803,   138:3
                           901, MIL re Yong Chen
                           downloads
 138:4-138:9               106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 140:13-141:9              106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 141:17-142:19             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 142:22-23                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 142:25-143:17             106, 401, 402, 403, 602, 803,   143:18-144:17
                           901, MIL re Yong Chen
                           downloads
 146:18-20                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 146:24-147:22             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 147:25-150:7              106, 401, 402, 403, 602, 803,   150:8-17
                           901, MIL re Yong Chen
                           downloads
 150:18-151:7              106, 401, 402, 403, 602, 803,   150:8-17
                           901, MIL re Yong Chen
                           downloads
 151:9-151:23              106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 152:5-12                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 152:16-154:8              106, 401, 402, 403, 602, 803,
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 58
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 59 of 81 PageID #: 17174



                                                               Defendants’ Counter
             Yong Chen        Defendants’ Objection                Designation
                           901, MIL re Yong Chen
                           downloads
 154:10-22                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 154:24                    106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 155:2-5                   106, 401, 402, 403, 602, 803,   155:6-18
                           901, MIL re Yong Chen
                           downloads
 155:19-23                 106, 401, 402, 403, 602, 803,   155:6-18
                           901, MIL re Yong Chen
                           downloads
 156:3-10                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 156:21-157:4              106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 157:10-158:14             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 158:16-159:15             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 159:18-160:11             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 160:14-21                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 161:6-20                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 163:15-23                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 163:25-164:14             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 164:17-165:6              106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 59
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 60 of 81 PageID #: 17175



                                                               Defendants’ Counter
             Yong Chen        Defendants’ Objection                Designation
 165:9-11                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 166:8-20                  106, 401, 402, 403, 602, 803,   166:23-25
                           901, MIL re Yong Chen
                           downloads
 167:2-16                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 167:20-22                 106, 401, 402, 403, 602, 803,   167:25-168:1-8, 168:10-12
                           901, MIL re Yong Chen
                           downloads
 168:14-20                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 168:23-24                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 169:2-3                   106, 401, 402, 403, 602, 803,   169:5-6
                           901, MIL re Yong Chen
                           downloads
 170:6-20                  106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 170:23-24                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 171:2-8                   106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 171:18-10                 THIS DESIGNATION IS IN
                           ERROR; DEFENDANTS
                           RESERVE ALL
                           OBJECTIONS AND THEIR
                           RIGHT TO OFFER
                           COUNTERDESIGNATIONS
 171:23-172:1              106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 172:17-173:22             106, 401, 402, 403, 602, 803,   173:24-174:2
                           901, MIL re Yong Chen
                           downloads
 174:3-174:10              106, 401, 402, 403, 602, 803,   174:11-13, 174:16-18
                           901, MIL re Yong Chen
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                               Page | 60
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 61 of 81 PageID #: 17176



                                                               Defendants’ Counter
             Yong Chen        Defendants’ Objection                Designation
                           downloads
 174:20-23                 106, 401, 402, 403, 602, 803,   174:11-13, 174:16-18
                           901, MIL re Yong Chen
                           downloads
 174:25-175:11             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 175:14-176:6              106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 177:23-178:3
 178:7-179:19
 179:22-23
 179:25-180:8
 180:12-16
 180:18-19
 182:15-182:18                                             182:19-24
 182:25-184:9                                              182:19-24
 184:11-12                                                 184:13
 203:7-204:8               106, 401, 402, 403, MIL re
                           Yong Chen downloads
 204:11-204:18             106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads
 204:21-22                 106, 401, 402, 403, 602, 803,
                           901, MIL re Yong Chen
                           downloads




 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                               Page | 61
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 62 of 81 PageID #: 17177



                                                          Defendants’ Counter
        Alan Armstrong        Defendants’ Objection           Designation
 11:18-20                  401, 402, 403
 17:22-25
 18:7-10
 39:6                      401, 402, 403
 39:9-10                   401, 402, 403
 39:20-25                  401, 402, 403
 40:1-3                    401, 402, 403
 42:3-6                    401, 402, 403, MIL about
                           Chinese translations
 43:25                     106
 44:1-9                    106
 44:11-16                  106
 45:1-6                    106
 45:9-10                   106
 45:14-15                  106
 45:18-19                  106
 45:21-25                  106
 46:3-15                   106
 46:17-25                  106
 47:1                      106
 49:14-18
 49:21
 50:20-21
 50:24
 51:2-4
 51:9-12
 51:14-18                                             51:20-21; 51:24-52:14
 53:2-3
 53:5-9
 53:11-18                                             53:19-23
 53:24-25                                             53:19-23
 54:1-6                                               54:7-12
 54:17-19
 55:3-15
 57:14-25                  401, 402, 403
 58:1-11                   401, 402, 403
 58:14                     401, 402, 403
 59:10-22                  401, 402, 403
 60:2-25                   401, 402, 403
 61:1-10                   401, 402, 403
 61:12                     401, 402, 403
 61:14-21                  401, 402, 403              62:1-3
 62:1-17                   401, 402, 403
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 62
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 63 of 81 PageID #: 17178



                                                          Defendants’ Counter
        Alan Armstrong        Defendants’ Objection           Designation
 63:4-5                    401, 402, 403
 63:11                     401, 402, 403
 63:13-14                  401, 402, 403
 63:17                     401, 402, 403
 63:19-22                  401, 402, 403
 63:25                     401, 402, 403
 64:2-10                   401, 402, 403, 403
 64:15-16                  401, 402, 403
 64:25
 65:1-5                    401, 402, 403, 602
 65:7                      401, 402, 403, 602
 65:9-23                   401, 402, 403, 602
 66:1-4
 66:7
 66:9-14
 66:17-19
 66:25
 67:1-16
 68:5-11
 71:2-8
 71:12-19
 71:21-24
 72:2-3
 72:5-8
 72:10-14
 72:17-18
 72:20-25
 73:1-25
 74:1-10
 74:14-23
 75:14-16                                             75:19-21; 76:1-4
 76:5-6                    602
 76:8-10
 76:12-14
 76:17-19                                             76:6-7; 76:9
 76:22-24
 77:1-2
 77:6-7
 77:9
 77:11-25
 78:1-8
 78:13-24
 79:4-10                                              79:11-13; 79:18-19; 79:21
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                         Page | 63
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 64 of 81 PageID #: 17179



                                                          Defendants’ Counter
        Alan Armstrong        Defendants’ Objection           Designation
 80:9-15
 80:23-24
 81:4-25
 82:1-5                                               83:11-22
 82:8-25
 83:1-3
 83:6-25
 84:1-4
 84:21-25
 85:1-14
 85:18-21
 86:1-15                                              86:16-18; 86:21-22; 86:24-
                                                      87:1; 87:3-7
 87:16-19
 87:23-24
 88:2-14
 89:7-8                    403, 602, FRCP 30(b)(6);
                           beyond the scope
 89:16-21
 89:23-24
 90:2-3
 90:6-7
 90:9-10
 90:12-18
 91:10-11
 91:13
 91:15-16
 95:7-9
 95:11-18                                             95:20-24; 96:1-7; 96:9-10
 96:11-13
 96:17-18
 96:20
 96:22-23
 96:25
 97:3
 97:5
 97:7-8
 97:10-11
 97:13-25
 98:1-13                   401, 402, 403
 98:15-22
 99:1-3
 99:5-17
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                         Page | 64
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 65 of 81 PageID #: 17180



                                                          Defendants’ Counter
        Alan Armstrong        Defendants’ Objection           Designation
 100:16-17
 100:19
 100:21-25
 101:2-4
 101:5-11
 103:11-12                 401, 402, 403
 103:14-16
 105:11-20                 401, 402, 403, 602
 105:22-25                 401, 402, 403, 602
 106:1-3
 106:11-12
 106:14
 106:16-19
 106:21
 106:23-24                 incomplete; no corresponding
                           answer designated
 108:3                     incomplete; no corresponding
                           question designated
 108:14-25
 109:1-9
 109:11-12
 109:14-16
 109:19-20                 401, 402, 403
 110:3-4                   401, 402, 403
 110:8-12                  401, 402, 403
 110:14-17                 401, 402, 403
 110:21-25
 111:1-25
 112:1-14                  401, 402, 403
 112:16                    401, 402, 403
 112:24-25                 401, 602
 113:2-3                   401, 402, 403
 114:13-24                 401, 402, 403
 115:3-5                   401, 402, 403
 115:17-25                 401, 402, 403
 116:1                     401, 402, 403
 116:3                     401, 402, 403
 116:5-25                  401, 402, 403
 117:6-11
 117:13-16
 118:18-20
 118:22-23
 119:3-15
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                       Page | 65
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 66 of 81 PageID #: 17181



                                                          Defendants’ Counter
        Alan Armstrong        Defendants’ Objection           Designation
 119:25
 120:1-3
 120:15-16
 120:19-20
 120:22-25
 121:1-12
 121:14-15
 121:23-25
 122:1-10                                             122:11-14
 122:15-18
 122:21-22
 123:15-25                 401, 402, 403
 124:1-5
 124:8-12                  401, 402, 403, 602
 124:14-15
 124:17-22
 124:24-25
 125:1
 125:3-5                   401, 402, 403, 602
 125:7-8                   401, 402, 403, 602
 125:10-20                 401, 402, 403, 602
 125:22-23                 401, 402, 403, 602
 126:6-19                                             126:20-127:6
 127:7-25
 128:1-2
 128:4-5
 128:7-11                                             129:12-13; 129:15-17;
                                                      129:19-20; 129:22-24
 128:19-20
 128:22-24
 129:6-11                                             129:12-13; 129:15-17;
                                                      129:19-20; 129:22-24;
                                                      130:24-131:1; 131:4-6; 131:9-
                                                      10; 131:12
 129:13                                               129:12-13; 129:15-17;
                                                      129:19-20; 129:22-24;
                                                      130:24-131:1; 131:4-6; 131:9-
                                                      10; 131:12
 129:15-16                                            129:12-13; 129:15-17;
                                                      129:19-20; 129:22-24;
                                                      130:24-131:1; 131:4-6; 131:9-
                                                      10; 131:12
 129:18-19                                            129:12-13; 129:15-17;

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                           Page | 66
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 67 of 81 PageID #: 17182



                                                               Defendants’ Counter
          Alan Armstrong      Defendants’ Objection                Designation
                                                          129:19-20; 129:22-24;
                                                          130:24-131:1; 131:4-6; 131:9-
                                                          10; 131:12
 130:5-6                                                  130:15-16; 130:18-22;
                                                          130:24-131:1; 131:4-6; 131:9-
                                                          10; 131:12
 130:8                                                    130:15-16; 130:18-22;
                                                          130:24-131:1; 131:4-6; 131:9-
                                                          10; 131:12
 130:10-14                                                130:15-16; 130:18-22;
                                                          130:24-131:1; 131:4-6; 131:9-
                                                          10; 131:12
 131:14-16                                                132:10-24
 131:18-20                                                132:10-24
 131:22-24                                                132:10-24
 130:5-6                   DUPLICATE ENTRY;
                           Defendants incorporate all
                           previously stated objections
                           and/or counter-designations
 130:8                     DUPLICATE ENTRY;
                           Defendants incorporate all
                           previously stated objections
                           and/or counter-designations
 130:10-14                 DUPLICATE ENTRY;
                           Defendants incorporate all
                           previously stated objections
                           and/or counter-designations
 131:14-16                 DUPLICATE ENTRY;
                           Defendants incorporate all
                           previously stated objections
                           and/or counter-designations
 131:18-20                 DUPLICATE ENTRY;
                           Defendants incorporate all
                           previously stated objections
                           and/or counter-designations
 131:22-24                 DUPLICATE ENTRY;
                           Defendants incorporate all
                           previously stated objections
                           and/or counter-designations
 132:1-2                                                  132:10-24; 132:7-10
 132:4-6                                                  132:10-24; 132:7-10
 132:25                                                   132:10-24; 132:7-10
 133:1-2                                                  132:10-24; 132:7-10
 133:4-10                                                 132:10-24; 132:7-10
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 67
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 68 of 81 PageID #: 17183



                                                          Defendants’ Counter
        Alan Armstrong        Defendants’ Objection           Designation
 133:14-17                                            132:10-24; 132:7-10
 133:25                                               133:18-20; 133:22-23
 134:1-2                                              133:18-20; 133:22-23
 134:4                                                133:18-20; 133:22-23
 134:11-13                                            133:18-20; 133:22-23
 134:15-16
 134:18-20                 401, 402, 403
 135:3-5                   401, 402, 403
 135:7-8                   401, 402, 403
 136:2-6                   401, 402, 403
 136:10-17
 137:13-16
 137:19-21
 138:2
 138:6-7
 138:9-20
 139:17-8                                             139:2-17; 140:2-6
 139:20-23                                            139:2-17; 140:2-6
 139:25                                               139:2-17: 140:2-6
 140:1                                                139:2-17; 140:2-6
 141:10-12                 401, 402, 403, 602
 141:15-16                 401, 402, 403, 602
 142:21-23                 401, 402, 403              141:25-142:3; 142:5-12;
                                                      142:14-20
 143:10-11                 401, 402, 403, 602
 143:13-16                 401, 402, 403, 602
 145:2-4                   401, 402, 403
 145:6-19                  401, 402, 403, 602; 106
 145:25                    401, 402, 403, 602; 106
 146:1-25                  401, 402, 403, 602; 106
 147:1-12                  401, 402, 403, 602; 106
 147:19-25                 401, 402, 403, 602; 106
 148:2                     401, 402, 403, 602; 106
 148:5-11                  401, 402, 403, 602; 106
 148:13-23                 401, 402, 403, 602; 106
 149:3-5                   401, 402, 403, 602; 106
 149:10-17                 401, 402, 403, 602; 106
 149:19                    401, 402, 403, 602; 106
 149:21-25                 401, 402, 403, 602; 106
 150:1-5                   401, 402, 403, 602; 106
 150:7                     401, 402, 403, 602; 106
 150:9-16                  401, 402, 403, 602; 106
 150:18                    401, 402, 403, 602; 106
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                        Page | 68
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 69 of 81 PageID #: 17184



                                                          Defendants’ Counter
        Alan Armstrong        Defendants’ Objection           Designation
 150:20-21                 401, 402, 403, 602; 106
 152:16-25                 401, 402, 403, 602; 106
 153:1-24                  401, 402, 403, 602; 106    156:2-4; 156:8
 154:2-13                  401, 402, 403, 602; 106    156:2-4; 156:8
 154:21-25
 155:1-2
 155:4-14                  401, 402, 403, 602; 106    156:2-4; 156:8
 155:18-25                 401, 402, 403, 602; 106    156:2-4; 156:8
 156:1                     401, 402, 403, 602; 106    156:2-4; 156:8
 156:10-22                 401, 402, 403, 602; 106
 157:1-20                  401, 402, 403, 602; 106
 158:8-9                   401, 402, 403, 602; 106
 158:11-21                 401, 402, 403, 602; 106
 159:2-3                   401, 402, 403, 602; 106
 160:12-15                 401, 402, 403, 602; 106
 160:24-25                 401, 402, 403, 602; 106
 161:1-24
 162:1-25
 163:1-15
 163:18-25
 164:1-9
 164:13-19
 164:21-22
 164:25
 165:1-20                  401, 402, 403, 602
 165:22-25                 401, 402, 403, 602
 166:1                     401, 402, 403, 602
 166:3-9                   401, 402, 403, 602
 166:12-20                 401, 402, 403, 602
 166:22-25                 401, 402, 403, 602
 167:1-11                  401, 402, 403, 602
 167:13-17                 401, 402, 403, 602
 167:19-24                 401, 402, 403, 602
 168:2-9                   401, 402, 403, 602
 168:11-25                 401, 402, 403, 602
 169:8-22                  401, 402, 403, 602
 169:24                    401, 402, 403, 602
 170:2-4                   401, 402, 403
 170:6-17                  401, 402, 403
 170:19-25                 401, 402, 403
 171:1-15
 171:17-25
 172:1-9
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                       Page | 69
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 70 of 81 PageID #: 17185



                                                                Defendants’ Counter
        Alan Armstrong        Defendants’ Objection                 Designation
 172:13-15
 172:17-19
 173:6-7                   401, 402, 403, 602
 173:11-25                 401, 402, 403, 602
 174:1-2                   401, 402, 403, 602
 174:5-25                  401, 402, 403, 602
 175:1-4                   401, 402, 403, 602
 175:6-22                  401, 402, 403, 602
 175:25
 176:1
 176:3
 176:5-7                   401, 402, 403, 602
 176:12-18                 401, 402, 403, 602
 176:21                    401, 402, 403, 602
 176:23-25                 401, 402, 403, 602
 177:6-8                   401, 402, 403, 602
 177:12-13
 177:15-25                 401, 402, 403, 602
 178:1-3
 178:5-18                  401, 402, 403, 602
 178:21-23
 178:25
 179:2-4
 179:6-7
 181:6-25                  401, 402, 403
 182:1-25                  401, 402, 403, 602
 183:1-2
 183:5-11
 183:13-17
 183:19-25
 184:15-22                 401, 402, 403, 602
 184:24-25                 401, 402, 403, 602
 185:1-25                  401, 402, 403, 602
 186:1-25                  401, 402, 403, 602
 187:1-25
 188:1-25                  401, 402, 403, 602; subject to   190:23-191:6
                           MIL
 189:15-18                 401, 402, 403, 602; subject to   190:23-191:6
                           MIL
 189:20                    401, 402, 403, 602; subject to   190:23-191:6
                           MIL
 189:22-24                 401, 402, 403; subject to MIL    190:23-191:6
 190:1-5                   401, 402, 403; subject to MIL
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 70
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 71 of 81 PageID #: 17186



                                                               Defendants’ Counter
        Alan Armstrong        Defendants’ Objection                Designation
 190:8-9                   401, 402, 403; subject to MIL
 191:7-10                  401, 402, 403, 602              190:23-191:6
 191:12-16                 401, 402, 403, 602              190:23-191:6
 191:18-23                 401, 402, 403, 602              190:23-191:6
 192:9-11                  401, 402, 403, 602
 192:13-18                 401, 402, 403, 602
 192:20-23                 401, 402, 403, 602
 193:2-11                  401, 402, 403, 602
 194:3-10                  401, 402, 403, 602
 194:12-25                 401, 402, 403, subject to MIL
 195:1-8                   401, 402, 403, subject to MIL
 195:18-25                 401, 402, 403, subject to MIL
 196:1                     401, 402, 403, subject to MIL
 196:10-12
 196:14-18
 196:20-22
 196:24-25
 197:1-5
 197:8-10
 197:19-25
 198:1-25
 199:1-7
 199:9-25
 200:1-8
 200:10-25                 401, 402, 602
 201:1-16                  401, 402, 602
 201:18-25                 401, 402, 602
 202:1-5
 202:7-24
 203:2-4                   401, 402, 602
 203:6-9                   401, 402, 602
 203:11-18                 401, 402, 602
 203:21-22
 203:24
 204:2-15
 204:23-25
 205:1-8
 205:12-25
 206:1-25
 207:1-12
 207:14-16
 207:18-22
 207:24-25
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                            Page | 71
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 72 of 81 PageID #: 17187



                                                             Defendants’ Counter
        Alan Armstrong        Defendants’ Objection              Designation
 208:1-3
 208:5-25
 209:2-14                  401, 402, 602
 209:20-25
 210:1-16
 210:18-23                 401, 402, 602
 210:25                    401, 402, 602
 211:1-7                   401, 402, 602
 213:23-25
 214:1-21
 214:23-24
 215:2-21
 216:7-25
 217:1-25
 218:1-13
 218:16-25
 219:1-25
 220:1-25
 221:1-16
 221:19-25
 222:1-25
 223:1-25                  401, 402, 403
 224:1-25                  401, 402, 403
 225:1-25                  401, 402, 403
 226:1-6
 226:8-25
 227:1-25
 228:1-24                  401, 402, 403
 229:8-25
 230:1                     incomplete; no corresponding   230:3
                           answer designated
 230:5-25
 231:1-25
 232:1-9
 232:19-25
 233:13
 233:16-18
 233:21-22
 234:2-3
 234:5
 234:7-25
 235:1-25
 236:1-25
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                          Page | 72
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 73 of 81 PageID #: 17188



                                                                Defendants’ Counter
        Alan Armstrong        Defendants’ Objection                 Designation
 237:1-20
 237:22-25
 238:1-25
 239:1-2
 239:4-8
 239:13-25
 240:1-25
 241:1-16
 241:23-25
 242:1-25
 243:1-15
 243:25
 244:1-24                                                   245:3-11
 245:1                                                      245:3-11
 245:12-25
 246:1-2
 246:5-6                   401, 402, 403, calls for legal
                           conclusion
 246:8                     401, 402, 403, calls for legal
                           conclusion
 248:14-18
 248:20-25
 249:1-17                  401, 402, 403, 602
 249:19-25                 401, 402, 403, 602
 250:1-24
 251:7-8
 251:10-15
 251:25
 252:1-6
 253:10-14
 253:19-25
 254:1-11
 254:15-25
 255:1-17                                                   255:18-20
 255:23-24
 256:5-10
 256:12-18
 256:21-25
 257:1-3                   403, 602, FRCP 30(b)(6);
                           beyond the scope
 257:6-9                   403, 602, FRCP 30(b)(6);
                           beyond the scope
 257:11-14
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 73
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 74 of 81 PageID #: 17189



                                                               Defendants’ Counter
       Alan Armstrong         Defendants’ Objection                Designation
 257:16-25
 258:1-13
 259:7-15
 259:21-24
 260:1-21
 261:1-10
 261:12-13
 263:20-22                                                 262:19-21; 262:23-24; 263:2-
                                                           15; 262:27-18
 263:24-25                                                 262:19-21; 262:23-24; 263:2-
                                                           15; 262:27-18
 264:1-4                                                   262:19-21; 262:23-24; 263:2-
                                                           15; 262:27-18
 264:18-22                                                 264:7-11; 264:13-17; 264:23-
                                                           265:1
 266:6-18
 267:2-13
 267:23-25
 268:2
 268:4-6
 268:8-16                  401, 402, 403, 602, calls for
                           legal conclusion
 269:15-24                 401, 402, 403, 602, calls for
                           legal conclusion
 270:7-8                   401, 402, 403, 602, calls for
                           legal conclusion
 270:10-17                 401, 402, 403, 602, calls for
                           legal conclusion
 270:23-25                 incomplete
 271:8-10                  401, 402, 403
 271:19-23                 401, 402, 403
 272:3-8                   401, 402, 403
 272:16-17                 401, 402, 403
 272:19                    401, 402, 403
 272:21-25                 401, 402, 403
 273:1                     401, 402, 403
 273:3-4                   401, 402, 403
 275:10-14                 401, 402, 403                   275:15-276:1
 276:14-23                 401, 402, 403
 277:2-5                   401, 402, 403
 277:11-13                 401, 402, 403
 277:21-25                 401, 402, 403
 278:1-7                   401, 402, 403, 602

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                              Page | 74
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 75 of 81 PageID #: 17190



                                                               Defendants’ Counter
        Alan Armstrong        Defendants’ Objection                Designation
 281:23-25
 282:1-13                  401, 402, 403, 602
 282:15-17                 401, 402, 403, 602
 283:25
 284:1-4
 284:8-11
 285:4-6                                                   285:7-9
 285:21-23                 401, 402, 403, 602
 285:25                    401, 402, 403, 602
 286:2-14
 287:4-8
 287:11-25
 288:1
 288:4-18                                                  288:19-21
 289:2-5                                                   289:6-8
 289:9-15                                                  289:16-20
 289:21-23                                                 289:16-20; 290:24-290:2
 290:3-13
 290:15-25                 401, 402, 403, 602, 1002
 291:1-22                  401, 402, 403, 602, 1002        291:23-292:8
 292:9-18
 292:20
 292:22-24                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 293:11-25                 1002
 294:1-5                   1002
 294:25                    1002
 295:1-20                  1002
 296:2-3                   401, 402, 403
 296:5-15                  401, 402, 403
 296:17-23                 401, 402, 403
 296:25                    401, 402, 403
 297:1-6                   401, 402, 403                 297:7-8; 297:10-11
 297:13-20                                               297:7-8; 297:10-11
 297:22-25
 298:6-9
 300:1-25                  1002
 301:1-13                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 301:19-25                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 75
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 76 of 81 PageID #: 17191



                                                           Defendants’ Counter
          Alan Armstrong       Defendants’ Objection           Designation
                           (alternatively 602)
 302:1-25
 303:1-3                   401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 303:5-17                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 303:19-23                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 303:25                    401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 304:1-6                   401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 304:8-10                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 304:12-18                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 304:20-25                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 305:1-6
 305:10-23                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 305:25                    401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 306:1-10                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 306:12-22                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 306:24                    401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 307:2-24                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                        Page | 76
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 77 of 81 PageID #: 17192



                                                            Defendants’ Counter
          Alan Armstrong       Defendants’ Objection            Designation
                           (alternatively 602)
 308:2-9                   401,402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 308:11-25                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 309:1-20                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 310:5-7                   401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 310:9-16                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 310:19-25                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 311:1-4                   401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 311:6-25                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 312:1-2                   401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 312:4                     401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
                           (alternatively 602)
 312:6-25                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 313:1-2                   401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 313:4-7                   401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 313:9-17                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 313:20-22                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 314:1-12                  401, 402, 403                 314:13-315:4
 315:18-20                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                         Page | 77
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 78 of 81 PageID #: 17193



                                                               Defendants’ Counter
          Alan Armstrong       Defendants’ Objection                Designation
 315:23                    incomplete; 401, 402, 403;      316:2-5; 316:8-11
                           FRCP 30(b)(6); beyond the
                           scope
 316:13-14
 316:20-25
 317:1-2
 317:4-9                   401, 402, 403, 602
 317:11-12                 401, 402, 403, 602
 317:21-25
 318:1-11
 318:13-24
 319:1-3
 319:5-12                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 319:15-25                 401, 402, 403
 320:1-14                  401, 402, 403
 320:20-25                                                 321:15-17; 321:20-322:6
 321:1-17                                                  321:15-17; 321:20-322:6
 321:20-25
 322:1-8                   401, 402, 403                   322:23-323:4
 322:10-14                 401, 402, 403                   322:23-323:4
 322:16-21                 401, 402, 403                   322:23-323:4
 323:5-7
 324:24-25                                                 335:17-19; 335:21-336:8
 325:1-25                                                  327:16-19; 335:17-19;
                                                           335:21-336:8
 326:1-25
 327:1-13                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 327:25                    401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 328:1                     401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 328:3-6                   401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 328:8-12                  401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 328:15-22                 401, 402, 403; FRCP 30(b)(6);
                           beyond the scope
 329:25                    401, 402, 403, 602
 330:1-6                   401, 402, 403, 602
 330:10-20                 401, 402, 403, 602
 330:22-25                 401, 402, 403, 602

 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 78
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 79 of 81 PageID #: 17194



                                                         Defendants’ Counter
        Alan Armstrong        Defendants’ Objection          Designation
 331:2-6                   401, 402, 403, 602
 331:8-12                  401, 402, 403, 602
 331:14-19                 401, 402, 403, 602
 331:21-24                 401, 402, 403, 602
 332:1                     401, 402, 403, 602
 332:3-5
 332:17-25
 333:1-9                   incomplete                 333:10
 333:18-20
 333:22-25
 334:1-5
 334:7-24                  401, 402, 403
 335:1-2
 335:4-8
 335:10-19
 335:21-25
 336:1-12
 336:14
 336:16-23                 401, 402, 403, 602
 337:2-3                   401, 402, 403, 602
 337:5-10                  401, 402, 403, 602
 337:12-19                 401, 402, 403, 602
 337:21-23                 401,402, 403, 602
 337:25                    401, 402, 403, 602
 338:1-24
 339:1-12
 339:16-17                 401, 402, 403, 602
 339:20-23                 401, 402, 403, 602
 339:25                    401, 402, 403, 602
 340:1                     401, 402, 403, 602
 340:3-7
 340:10-11




 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                      Page | 79
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 80 of 81 PageID #: 17195




 Dated: April 24, 2019                   Respectfully submitted,

 TYZ LAW GROUP PC                        FARELLA BRAUN + MARTEL LLP


 /s/ Ryan Tyz                            /s/ Jeffrey M. Fisher
 Ryan Tyz                                Stephanie P. Skaff (admitted pro hac vice)
 Erin Jones                              Jeffrey M. Fisher (admitted pro hac vice)
 4 Embarcadero Center, 14th Floor        Eugene Y. Mar (admitted pro hac vice)
 San Francisco, CA 94111                 Nadia Arid (admitted pro hac vice)
 Telephone: (415) 849-3578               Jeffrey G. Lau
 Email: rtyz@tyzlaw.com                  Daniel C. Callaway
 Email: ejones@tyzlaw.com                235 Montgomery Street, 17th Floor
                                         San Francisco, California 94104
 Attorneys for Defendant-Counterclaim    Telephone: (415) 954-4400
 Plaintiff Yiren Ronnie Huang            Fax: (415) 954-4480
                                         Email: sskaff@fbm.com
                                         Email: jfisher@fbm.com
                                         Email: emar@fbm.com
                                         Email: narid@fbm.com
                                         Email: jlau@fbm.com
                                         Email: dcallaway@fbm.com

                                         Deron Dacus, Texas Bar No. 790553
                                         THE DACUS FIRM, P.C.
                                         821 Ese 323 Loop Ste 430
                                         Tyler, TX 75701-0518
                                         Telephone: 903.705.1117
                                         Facsimile: 903.581.2543
                                         Email: ddacus@dacusfirm.com

                                         Attorneys for Defendant-Counterclaim
                                         Plaintiff CNEX LABS, INC.




 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                             Page | 80
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
Case 4:17-cv-00893-ALM Document 330 Filed 04/24/19 Page 81 of 81 PageID #: 17196



                                  CERTIFICATE OF SERVICE


          The undersigned hereby certifies that all counsel of record who are deemed to have

 consented to electronic service are being served with a copy of this document via the Court’s

 CM/ECF system per Local Rule CV-5(a)(3) on April 24, 2019.


                                                      /s/ Jeffrey M. Fisher
                                              Jeffrey M. Fisher




 DEFENDANTS’ OBJECTIONS AND COUNTER DESIGNATIONS TO                                        Page | 81
 PLAINTIFFS’ DEPOSITION DESIGNATIONS
 36327\12406643.5
